Exhibit 10.3

 

LOGO [g593035ex10_3p001.jpg]

Business loan agreement
Lloyds TSB
Fixed rate only or Fixed rate followed by Variable rate using funds from
European Investment Bank
For lending unregulated under the Consumer Credit Act 1974 to Companies, Sole
Traders and Partnerships (including Limited Liability Partnerships) carrying on
business in England and Wales and/or Scotland.
Guidance notes
Please write clearly in the white spaces with capital letters or cross the
boxes.
Calls may be monitored or recorded in case we need to check we have carried out
your instructions correctly and to help improve our quality of service.
We aim to provide the highest level of customer service possible. However if you
experience a problem we will always seek to resolve this as quickly and
efficiently as possible.
You can request a copy of our “How to voice your concerns” leaflet from your
relationship team, business team or any branch. Our complaint procedures are
also on our website www.lloydstsb.com
1 Customer details
We
Branch/office name and address
Lloyds TSB Bank plc x
Lloyds TSB Scotland plc ¨
3rd Floor, Old Market Square, Nottingham,
Postcode NG1 6FD
[the “Bank”] offer to you, the customer or customers referred to below, a loan
on the following terms and conditions.
Where this agreement includes any optional wording (as noted by a box) the
wording selected shall apply
Customer (other than Company or Limited Liability Partnership)
Customer’s full name(s)
Customer (if Company or Limited Liability Partnership)
Business name
Molecular Profiles Limited
Registered number
03397582
Business address
8 Orchard Place, Nottingham Business Park, Nottingham,
Postcode NG8 6PX
Continue listing of partners’ names on a separate sheet if necessary.
Business trading name
Business address
Postcode
2 Specific terms and conditions
Amount of the loan [excluding any amounts of interest that will be added to the
loan if the agreement provides for this
£ 1,000,000
The proceeds of the loan are to be credited to:
Account name and amount (if not the amount of the loan)
Purpose of the loan
Molecular Profiles Limited
the continuation of your existing EIB loan, reference: 1199A/TM , it was agreed
that this amount was to be used for: construction of new office & laboratory
(the Project)
Branch sort code
301898
Account number
01056523
The loan is to be borrowed in:
One amount ¨
Several amounts x
Account name and amount (if not the amount of the loan)
If borrowed in several amounts each is to be not less than:
£ 10,000
Branch sort code
Account number
although the last amount borrowed may be smaller
If the loan is not borrowed within the period agreed or, as the case may be, on
the date agreed, you shall pay to the Bank any costs or losses to the Bank that
may arise. These costs and losses are set out in Clause 2.3 of the General Terms
and Conditions
The loan must be borrowed on or before
30/12/2012
Unless the Bank agrees otherwise:
a) no borrowing may be made until all the conditions mentioned in Clause 2.1 of
the Specific Terms and Conditions have been satisfied, and
b) you will not be entitled to borrow any amount which has not been borrowed by
the agreed date.



--------------------------------------------------------------------------------

LOGO [g593035ex10_3p002.jpg]

2 Specific terms and conditions continued
2.1 Preconditions and security
Unless received by the Bank prior to the date on which this agreement is signed
by the Bank, the Bank is to receive in form and substance acceptable to the Bank
the security (if any) listed in the Security Schedule and the documents,
evidence or other requirements of the preconditions (if any) set out in the
Preconditions Schedule.
Any security received should be accompanied by such evidence as the Bank may
reasonably require to confirm the value of such security and to confirm that
such security is fully effective.
2.2 Fees and costs
You shall pay any costs and expenses incurred by the Bank in assessing the loan,
in the preparation of this agreement, in the preparation, valuation, taking or
release of any guarantee or security at any time, given in connection with this
agreement and in connection with the revaluation of any such security from time
to time. The Bank will provide you with a written estimate of the amount of any
such costs and expenses incurred by the Bank during the term of the loan before
such costs are incurred
The following charges shall be paid by you on demand by the Bank. These charges
are to be paid even if the loan is not borrowed. If these charges include any
estimated costs or fees, such costs or fees are based on the facts known to the
Bank at the date the Bank signed this agreement. The actual amount charged to
you in respect of these initial costs and expenses may be more or less than the
figure(s) quoted.
As mentioned in Clauses 2, 3 & 6 of the General Terms and Conditions, other
costs may arise in connection with the loan.
If during any fixed rate period you repay or are required to repay the loan
early or in part under Clauses 2.2, 3.4, 5.5 or 6.1 of the General Terms and
Conditions or under any Additional Terms and Conditions, you shall pay to the
Bank the administration fee and any Break Costs as provided in Clause 2.3 of the
General Terms and Conditions and in addition (unless specified otherwise in this
agreement) any early repayment charges required by Section 2.6 of the Specific
Terms and Conditions.
If during any variable rate period you repay or are required to repay the loan
early or in part under Clauses 2.2 or 5.5 of the General Terms and Conditions or
under any Additional Terms and Conditions, you shall pay to the Bank (unless
specified otherwise in this agreement any early repayment changes required by
Section 2.6 of the Specific Terms and Conditions
Arrangement fee
£
Option fee
£
Security costs
Estimated
Actual
£
Valuation fee
Estimated
Actual
£
2.3 Interest
Please cross only one box.
The rate of interest payable on the loan will be.
+ Do not use this option if dealing direct with Treasury/Financial Markets
division
‡ Use this option for Treasury/Finance Markets division fixed rate lending.
* Delete as appropriate.
¨ + Fixed Rate,
% per annum
* for the term of the loan/* until
the “Review Date”
x ‡Fixed Rate,
1.56%
per annum above the rate (inclusive of regulatory costs - see Clause 3.2 of the
General Terms and Conditions) quoted by the Bank at about the time of borrowing
* for the term of the loan/* until
60 months after draw down
the “Review Date”
¨ ‡Fixed Rate,
%
per annum (inclusive of regulatory costs - see Clause 3.2 of the General Terms
and Conditions)
* for the term of the loan/* until
the “Review Date”
If a fixed rate is specified above as being applicable to the loan for less than
the term of the loan, the role of interest payable on the loan from the Review
Date will (unless at any time you request otherwise and the Bank agrees to such
request) be:
Base Rate plus
1.95%
per annum, currently
2.45%
per annum in total
2.4 Payment of interest
Please complete only one section.
Interest shall be:
¨ paid by you.
The first interest payment date will be:
After that interest will be paid by you.
Monthly ¨
Quarterly ¨
added to the loan,
The first date interest will be added to the loan is:
After that interest will be added to the loan:
Monthly ¨
Quarterly ¨
x paid by you until a certain date and then added to the loan.
The first interest payment date will be:
one month after drawdown
After that interest will be paid by you:
Monthly x
Quarterly ¨
The first date interest will be added to the loan is
61 months after draw down
After that interest will be added to the loan:
Monthly x
Quarterty ¨



--------------------------------------------------------------------------------

LOGO [g593035ex10_3p003.jpg]

2 Specific terms and conditions
2.4 Payment of interest continued
Interest will also be payable, or as the case may be, added to the loan on the
date of final repayment of the loan. Interest for any particular period is
calculated on the number of days in that period and a year of 365 days.
Interest is calculated on a daily basis on the amount of the loan from time to
time outstanding. The loan may include interest, costs and charges added to the
loan account in accordance with the terms of this agreement.
If you fail to pay any amount payable under this agreement when due the rate of
interest may be increased in accordance with Clause 6.3 of the General Terms and
Conditions.
2.5 Repayment
Please cross the appropriate box(es) to indicate how the loan will be repaid
The loan is repayable in
¨ a single principal instalment on the payment date
Repayment amount
£
Repayment date
¨ consecutive instalments in respect of principal only on the dates and in the
amounts set out in the Repayment Schedule. Any amount owing on the final
repayment date is to be paid on that date.
Number of instalments
Final repayment date
x consecutive instalments commencing on the first repayment date and ending on
the final repayment date. Any amount owing on the final repayment date is to be
paid on that date.
First repayment date
one months after draw down
* As set out in the repayment Schedule to be Supplied by the Financial Markets
Division on the date the loan is drawn.
x Monthly
¨ Quarterly
¨ Semi-annually
Repayment type (e.g. principal plus interest)
* principal plus interest
Repayment amount
£ *TBC
Number of instalments
60
Final repayment date
x consecutive instalments of principal and interest commencing on the First
repayment date and ending on the final repayment date. The amounts will vary
with changes in interest and the number of days in the charging period.
First repayment date
61 months after draw down
Monthly x
Quarterly ¨
Number of instalments
116
Final repayment date
176 months after draw down
¨ consecutive instalments representing principal and interest. If the interest
on the loan is at any time to be calculated with reference to Base Rate you
should note that variations in such rate after the date on which this agreement
is signed by the Bank may affect either or both of the instalment amount and the
term of the loan. Please see Clause 2.4 of the General Terms and Conditions for
further details. At the date on which this agreement is signed by the Bank it is
expected that final repayment of the loan will be made by the final repayment
date.
First repayment date
Monthly ¨
Quarterly ¨
Repayment amount
£
Number of instalments
Final repayment date
2.6 Early repayment charges
Note: If you make an early repayment during any fixed rate period, an
administration fee and Break Cost under Clause 2.3 of the General Terms and
Conditions of this agreement may be payable irrespective of whether an early
repayment charge applies.
Is an early repayment charge payable? Yes ¨ No x
(For loans with a term of 5 years or less from the date the loan is first
borrowed)
On the date of each early repayment, you shall pay to the Bank an early
repayment charge equal to 1% of the amount then being repaid.
(For loans with a term of over 5 years from the date the loan is first borrowed)
On the date of each early repayment made on or before the date which is 5 years
after the date the loan is first borrowed, you shall pay to the Bank an early
repayment charge equal to 1% of the amount then being repaid.
2.7 Period of offer
This agreement shall come into effect only if the Bank receives from you and
finds in order a signed copy of this agreement on or before:
Date
03/02/2012



--------------------------------------------------------------------------------

LOGO [g593035ex10_3p004.jpg]

3 The schedules
Preconditions Schedule
The Bank has received in form and substance acceptable to it a full appraisal of
the Project, including a detailed cashflow of the projected cost. The appraisal
is to be prepared by a party acceptable to the Bank and is to show no issues of
concern to the Bank.
The Bank has received your written instruction for the loan monies to be placed
in an account with the Bank and between the following parties: Molecular
Profiles Limited, Nominated Signatory from Three Sixty Project Management
Limited and a Representative of the Quantity Surveyor (to be) nominated on
behalf of Wilson Bowden.
The Bank has received such evidence as it may require to confirm that no less
than £500,000 of your own moneys to be spent towards the Project has been placed
into an account with the Bank and between the following parties: Molecular
Profiles Limited, Nominated Signatory from Three Sixty Project Management
Limited and a Representative of the Quantity Surveyor (to be) nominated on
behalf of Wilson Bowden.
Security Schedule
An unlimited debenture from Molecular Profiles Limited, and
A first legal charge from Molecular Profiles Limited over the freehold land and
buildings at 8 Orchard Place, Nottingham Business Park, Nottingham, NG8 6PX.
Repayment Schedule
Date
Amount
Date
Amount



--------------------------------------------------------------------------------

LOGO [g593035ex10_3p005.jpg]

4 General terms and conditions
Use of Loan Proceeds
1.1 You confirm that you will use the loan exclusively for the purposes
specified in the Specific Terms and Conditions.
Payment
2.1 You will repay the loan on the dates, and in the manner set out in the
Specific Terms and Conditions. If the full amount of the loan is not borrowed
the amounts of the instalments detailed will reduce accordingly.
2 .2 When interest is charged at a variable rate, you may at any time after
giving at least 5 business days notice to the Bank repay the whole or part of
the loan early. Unless the whole loan is repaid, each early repayment must be of
at least £2000. You cannot redraw any amount you have paid off. Where part of
the loan is repaid early, the Bank will decide how to apply the early repayment,
either by (of reducing subsequent repayments proportionately or (b) applying the
early repayment to the then latest scheduled repayment instalments so as to
reduce the term of the loan.
When interest is charged at a fixed rate, you may at any time after giving at
least 5 business days notice to the Bank repay the whole or part of the loan
early together with any amount that may be payable pursuant to Clause 2.3 below.
Unless the whole loan is repaid, each early repayment must be of at least £5000.
You cannot redraw any amount you have paid off. Where part of the loan is repaid
early, the Bank will decide how to apply the early repayment, either by (a)
reducing subsequent repayments proportionately or (b) applying the early
repayment to the then latest scheduled repayment instalments so as to reduce the
term of the loan.
2.3 The fixed rate of interest will protect you against the risk of an increase
in interest rates during the time the fixed rate applies. The Bank, however,
also needs to be, protected if you repay the loan early or for any reason you do
not borrow the loan in full within the period or, as the case may be, on the
date agreed, and owing to a fall in interest rates the Bank is not able to
re-lend at the same interest rate as for the loan.
You, therefore, agree that, if interest on the loan is to be payable at a fixed
rate of interest during any part of its term and (i) for any reason you do not
borrow the loan in full within the period or, as the case may be, on the date
agreed, or (ii) on any day during any fixed rate period you repay the loan early
in whole or in part or are required (pursuant to the terms of this agreement to
repay the loan early(the date referred to in (i) or, as the case may be, (ii)
above being hereinafter referred to as the “Break Date”) you will pay to the
Bank on the Break Date the Break Cast and, if the fixed rate of interest is or
was provided by the Bank’s Treasury/Financial Markets division, you will also
pay to the Bank an administration fee of £250. If this agreement is a Regulated
Mortgage Contract, the maximum amount of Break Cost you will pay will not exceed
the amount borrowed under this agreement
For the purposes of this agreement, the “Break Cost” is the amount by which:
(a) the gross interest which the Bank would have been entitled to receive on the
amount not borrowed or, as the case may be, on the amount repaid early (had the
loan been drawn in full and repaid in accordance with the originally agreed
repayment structure) for the period from the Break Date to the last day of the
fixed rate period less any amount payable in respect of the interest margin
chargeable by the Bank, exceeds:
(b) the interest which the Bank would be able to obtain by placing an amount
equal to the amount not borrowed or, as the case may be, the amount repaid early
on deposit with a leading bank in the London Interbank market for the period
from the Break Date to the last day of the fixed rate period and with the same
repayment structure as agreed for the loan.
The Bank will certify (such certificate to be conclusive in the absence of fraud
or manifest error) to you the Break Cost.
No Break Cost will be payable by you if you have entered into an option with the
Bank and have paid the Option fee set out in the Fees and costs of the Specific
Terms and Conditions and for any reason you do not borrow the loan in full
within the period or, as the case may be, on the date agreed.
2.4 If the repayment details set out in the Specific Terms and Conditions make
specific reference to this Clause:
(a) the Bank may (but is under no obligation) at any time after giving you at
least 30 days’ written notice vary the repayment instalment amount to reflect
any change in the rate of interest applicable to the loan, and
b) the Bank may, if changes in the rate of interest applicable to the loan are
not taken into account by variations in the repayment instalment amount or if
for any reason any amount remains owing to the Bank on the anticipated final
repayment date, require you to continue the repayment instalments as set out in
the Specific Terms and Conditions until such time as all amounts owing under and
in connection with this agreement have been repaid in full.
2.5 Where the amount of the loan specified in Section 2 of the Specific Terms
and Conditions does not exceed £25,000:
(a) the requirement to give at least 5 business days, notice to the Bank to make
early repayment of all or any part of the loan and the minimum amount in respect
thereof of £2,000 which applies when interest is charged at a variable rate, and
the minimum amount of £5,000 in respect of early repayment of all or any part of
the loan which applies when interest is charged at a fixed rate, each as set out
in Clause 2.2 above, shall not apply and
(b) no administration fee or Break Cost as referred to in Clause 2.3 above will
be payable.
2.6 Without prejudice to the Bank’s rights expressed in Clause 6.1 of the
General Terms and Conditions, if you fail to pay an instalment in full and on
time, and any part of that amount has not been paid by the time the Bank
calculates your next instalment amount, the Bank may (at its discretion):
(a) increase the amount of that next instalment and each of your remaining
regular instalments proportionally to ensure that the full balance of the loan
is repaid within the agreed term,
(b) extend the term of the loan; or
(c) increase the amount of your final instalment
2.7 The Bank will apply any payments it receives from you against any interest
before any other amounts on your account, including the outstanding principal of
the loan. This will not apply to payments made specifically for fees and/or
charges or where the Bank collects the interest and principal that make up your
repayment from separate accounts.
2.8 All payments to be made by you shall be calculated and be made without (and
free and clear of any deduction for) set-off or counterclaim.
Increased Costs and Changes In Circumstances
3.1 In running its business the Bank and any holding company of the Bank each
has to comply with certain regulations and requirements laid down by regulatory
and other official organisations or bodies as well as the law generally. The
rate of interest quoted in the Specific Terms and Conditions has been set in the
light of how this affects the cost (to the Bank and any such holding company) of
the Bank funding, agreeing to make or of making the loan available at the time
the Bank signed this agreement. If, as a result of any new laws, regulations or
requirements or any changes in existing ones, such cost is increased the Bank
may increase the rate of interest charged on the loan to compensate for that
extra cost. The Bank will advise you in writing within 30 days of such increase
taking effect.
3.2 If the rate of interest specified in the specific terms and conditions is
stated as including regulatory costs, it includes the cost to the Bank at the
time the Bank signed this agreement in funding, agreeing to make and making the
loan available that results from complying with the liquidity, monetary control,
prudential requirements and supervisory charge requirements of the Bank of
England, the Financial Services Authority and any other regulatory authority.
Regulatory costs may vary from time to time and any such variation may result in
the Bank changing the rate of interest payable on the loan. The Bank will
determine the regulatory costs on each date interest on the loan is due to be
paid and, if in the Bank’s opinion there is then a material difference (either
up or down) in regulatory costs it will advise you in writing within 30 days of
any change of the new rate of interest then to apply to the loan.
3.3 The Base Rate may change from time to time. If so, the Bank will tell you
about the change by putting notices in a selection of national newspapers, and
its branches within three business days of the change. The Bank will also update
its website and interest rate helpline within three business days of a Base Rate
change taking effect.
3.4 (a) The Bank can change any term of this agreement at any time:
(i) if the change is to your advantage,
(ii) to reflect changes in law, codes of practice which apply to the Bank or the
way the Bank is regulated; or
(iii) to reflect any changes the Bank makes to its systems or processes.
(b) If Clause 3.4(a) above permits the Bank to make any change, the Bank will
left you personally at least 30 days before the Bank makes a change to your
disadvantage (other than a change to the Base Rate, which will be made in
accordance with Clause 3.3 above). If you close or change your account within 60
days of the Bank telling you about this change and repay the outstanding
balance, the Bank will not charge you extra to do so. Where interest is charged
at a fixed rate, any costs or losses to the Bank arising under Clause 2-3 above
may be payable. However you will not be required to pay any early repayment
charges under Section 2.6 of the Specific Terms and Conditions.
(c) The Bank can make any other changes straight away by telling you personally
or by putting notices in a selection of national newspapers, in its branches or
on its website within the next 30 days.
(d) When the Bank tells you personally about a change it will do so by letter,
e-mail, text, statement inserts or messages or in any other way which is sent to
you individually.
Representations
4.1 You represent that:
(a) all action required or necessary to authorise the execution of this
agreement and the performance of your obligations under and in connection with
this agreement has been taken and neither the execution at this agreement nor
the performance of your obligations will constitute or result in any breach of
any agreement, law, requirement or regulation,
(b) no material litigation, administrative or judicial proceedings are presently
pending or threatened against you or your business or on your ability to meet
your obligations under or in connection with this agreement or any security
document given in connection with this agreement,
(c) there has been no material adverse change in the financial condition of your
business since the date of the financial statement received by the Bank prior to
the date on which this agreement is signed by the Bank, and
(d) no Event of Default (as described in Clause 6.1 below) has occurred and is
continuing or will occur as the result of a borrowing under this agreement and
no circumstance has occurred which, with the giving of notice or the passing of
time, could become or cause an Event of Default.
4.2 You shall be deemed to repeat the above representations on each day (with
reference to the facts and circumstances then existing) prior to borrowing the
loan and thereafter until all amounts payable to the Bank under this agreement
have been paid.
5 Undertakings
Prior to drawdown of the loan and thereafter until all amounts payable to the
Bank under this agreement have been paid.
5.1 you shall not:
(a) without the Bank’s consent create or allow to be in place any mortgage,
charge or other security interest or encumbrance over the whole or any part of
your business or any of the property, income or other assets of your business or
enter into any transaction which in the Bank’s opinion has a similar effect, or
factor or assign any debts,
(b) sell, lease or otherwise dispose or attempt to dispose of the whole or any
part of your business or any of the property, income or other assets of your
business other than for a full and fair value (save that no such sale, lease or
other disposal may be made or entered into (i) if it would breach the terms of
any security document given to the Bank, or (ii) in respect of any undertaking,
property, revenue or asset over which the Bank then has a fixed charge or fixed
security interest).
(c) significantly change the nature of your business as it is now conducted, or
(d) in the case of a Company or a Limited Liability Partnership, allow any
subsidiary to do any of the above.



--------------------------------------------------------------------------------

LOGO [g593035ex10_3p006.jpg]

4 General terms and conditions continued
5.2 you shall promptly provide the Bank with copies of any financial information
that the Bank may from time to time reasonably request, including but not
limited to;
(a) copies of your financial statement within 180 days of the end of each
financial year, and
(b) copies of your periodic management accounts of such intervals as the Bank
may require in a form acceptable to the Bank within 30 days of the end of the
period to which they relate. The Bank may at its option require such management
accounts to incorporate an age-analysis of debtors, a schedule of all tenancies
(if any) of any property held by the Bank as security at the date of the
accounts, and/or a breakdown of stock in trade.
5.3 you shall maintain with reputable underwriters or insurance companies
adequate insurance on and over your business and the assets of your business,
such insurance to be against such risks and to the extent usual for persons
carrying on a business such as that carried on by you and, from time to time
upon request of the Bank, you shall furnish the Bank with evidence of such
Insurance.
5.4 If you have taken out a general insurance policy in connection with the
loan, the Bank will hold any money the Bank receives in relation to the
insurance including any claims payments paid to the Bank by the Insured in its
capacity as a bank approved by the Financial Services Authority, rather than as
a trustee for you (or in Scotland as on agent for you), and the Financial
Services Authority’s client money rules do not apply to the money so held. Any
insurance benefits the Bank receives from your insurance company, relating to
the repayment of the loan, will be used towards paying off what you owe in this
agreement.
5.5 If the ratio of the loan to the value of the security given to the Bank is
at any time higher than that applicable on the date this agreement was signed by
the Bank and unless any specific requirement is set out in any Additional Terms
and Conditions added to this agreement (which requirement shall take precedence
over this Clause) you agree promptly to:
(a) reduce the loan (in accordance with Clause 2 above including paying any
costs or losses to the Bank arising under Clause 2.3 above and any early
repayment charges it required under Section 2.6 of the Specific Terms and
Conditions), or
(b) provide the Bank with additional security acceptable to the Bank, and
(c) provide such evidence as the Bank may from time to time require to confirm
the value of such security and to confirm that the security remains effective.
The Bank may have the security given to it revalued at any time during the term
of the loan where, for example, the Bank needs to meet any regulatory
requirements or to check that the value continues to be adequate security for
repayment of the loan. You will pay the cost incurred by the Bank (acting
reasonably) for each revolution.
5.6 you shall conform at all times with all applicable EU and national laws
including, but not limited to, environmental laws (as defined in Clause 7.16
below).
5.7 you shall, from time to time and upon reasonable notice given by the Bank
(following a request made by the European Investment Bank to the Bank), permit
any person(s) appointed by the European Investment Bank or any person(s) with
appropriate authority from the Court of Auditors at the European Commission to
inspect all sites. Installations and works used by you and connected in any way
with the purposes specified In the Specific Terms and Conditions, the inspection
being for the purpose of ascertaining whether you are using the loan exclusively
for those purposes in accordance with the terms and conditions of this
agreement, and you shall provide such persons with all necessary assistance and
information for such on inspection [the Bank reserves the right to appoint a
person to accompany the person appointed by the European Investment Bank or
authorised by the European Commission on such an inspection), and
5.8 you shall deliver to the Bank such Information as the European Investment
Bank shall reasonably require concerning your activities and general financial
position and you hereby agree that the Bank may disclose such information
including, but not limited to, the financial statement] to the European
Investment Bank.
Default and Termination
6.1 The events listed in (a) to (j) of this Clause 6.1 are called “Events of
Default” As
soon as an Event of Default happens or at any time thereafter, by giving notice
to you, the Bank may cancel any obligations it has to fend money to you and may
also make the loan become repayable on demand. When the loan is repayable on
demand, you must repay the loan to the Bank together with all interest which has
accrued on the loan and any other amounts owing under or in connection with this
agreement including any costs and losses arising under Clause 2.3 above but you
will not be required to pay any early repayment charges under Section 2.6 of the
Specific Terms and Conditions) as soon as the Bank requests you to pay these
amounts. The Bank may do this at the time the loan becomes repayable on demand
or at any later time.
Events of Default
(a) you fail to pay when due any indebtedness owed by you to the Bank.
(b) you fail to comply with any other obligation or undertaking to the Bank, or
with the terms of this agreement or any other agreement with the Bank, or an
event of default arises in connection with any other agreement with the Bank,
(c) you fail to pay when due any indebtedness owed by you to another creditor or
any of your creditors changes (or obtains the right to change the original date
on which that indebtedness is or was due to be paid to an earlier date or a
result of your failure to comply with obligations in connection with that
Indebtedness.
(d) any representation or statement mode by you to the Bank, whether or not in
connection with this agreement, proves to have been incorrect or inaccurate when
made or deemed made.
(e) any guarantee, other security or other document or arrangement relied upon
by the Bank in connection with the loan ceases to be continuing or ceases to
remain fully effective or notice of discontinuance is received by the Bank or if
the Bank reasonably believes that the effectiveness of any such document or
arrangement is in doubt or If any provision of such document or arrangement Is
not complied with for any reason or any favourable tax treatment afforded to any
pension policy or to any life policy held by or charged to the Bank ceases to be
available.
(f) In the case of a Company or a Limited Liability Partnership:
(i) any person with a legal claim takes possession or a receiver, administrator,
custodian, trustee, liquidator or similar official is appointed of the whole or
any part of your business or of any of the assets of your business or an
administration application is presented or made for the making of an
administration order or a notice of intention to appoint on administrator is
issued by you or your directors or (in the case of a Limited Liability
Partnership) your members or by the holder of a qualifying floating charge or
notice of appointment of an administrator is filed by any person with the court
or a Judgment, decree or diligence Is made or granted against you,
(ii) proceedings are commenced or a petition is presented or an order is made or
a resolution is passed for your winding up or you are or become insolvent,
(iii) you stop or threaten to stop payment of your debts generally or you are
deemed by law unable to pay your debts or you or your directors or (in the case
of a Limited Liability Partnership) your members convene or become obliged to
convene a meeting of shareholders, members or creditors with a view to winding
up or an application is made in connection with a moratorium or a proposal to
creditors for a voluntary arrangement is made by you or you take any action
(including entering negotiations) with a view to readjustment, rescheduling,
forgiveness or deferred of any part of your indebtedness,
(v) the persons who now control you cease to have such control, or
(v) any of the events set out in this Clause 6.1(f) occur in relation to any
parent or subsidiary or any guarantor of or provider of security or the loan or,
in the case of any individual that provides any guarantee or other security for
the loan, a petition is presented for a bankruptcy or sequestration order
against any such individual or any such individual dies or becomes incapable of
managing his or her affairs by reason of mental disorder, or any action is taken
in any jurisdiction which is similar or analogous to any of these events in
respect of you or any of the aforementioned parties. (g) in all other cases
(i) any person with a legal claim takes possession or a receiver.
administrator judicial factor, interim trustee, trustee in sequestration or
similar official is appointed of the whole or any part of your business or of
any of your business assets or on application or a petition Is presented or made
for either on administration or a bankruptcy order against you or a judgment,
decree or diligence is made or granted against you,
(ii) a petition is presented or an order is made for your winding up (if you are
a partnership) or you resolve either to cease trading or to wind up your
business in any way or dissolve such business for any reason,
(iii) you stop or threaten to stop payment of your debts generally or you are
deemed by tow unable to pay your debts or on application is made in connection
with a moratorium or a proposal to creditors for a voluntary arrangement by you
or you take any action (including entering negotiations) with a view to
readjustment, rescheduling, forgiveness or deferral of any part of your
indebtedness, (iv) you die or become Incapable of managing and administering
your property and affairs by reason of mental disorder or (if you are a
partnership) there is any change in the membership of partnership, or
(v) any of the events set out in this Clause 6.1(g) occur in relation to any
guarantor of or provider of security for the loan or any action is taken In any
jurisdiction which is similar or analogous to any of these events in respect of
you or any guarantor of or provider of security,
(h) you cease or threaten to cease to carry on your business in the normal
course or you fail to maintain or breach any franchise, licence or right
necessary to conduct your business or breach any legislation relating to your
business, inducing but not limited to any applicable environmental protection
laws,
(i) you fail or have failed to disclose to the Bank any important Information
that is relevant to the loan or the security required or you undertake or are
subject to any action or occurrence which the Bank reasonably believes could
place at risk the payment of any amount owing to the Bank, or
(j) you do not have a servicing account
6.2 If any Event of Default happens or anything happens that might reasonably be
expected to lead to an Event of Default, you shall inform the Bank Immediately
6.3 If any amount payable to respect of this agreement is not paid when due
(including any amount payable under this Clause 6) we may require you to pay
interest on that amount at the default rate from the date on which the amount
was due until it is paid to the Bank (whether before or after Judgment).
Interest, if unpaid, may be added to the amount in default at monthly intervals.
The default rate shall be the rate determined by the Bank to be 3% per annum
higher than the rate of interest specified in the Specific Terms and Conditions
that would normally apply.
6.4 You shall indemnify the Bank against any costs incurred or losses reasonably
sustained by the Bank as the result of any Event of Default happening or any
failure by you to pay any amount demanded by the Bank as a result of an Event of
Default
6.5 You shall also pay any costs and expenses reasonably incurred by the Bank in
enforcing or perfecting any security for the loan and in enforcing or preserving
its rights under this agreement.
Other
7.1 This agreement (and any non-contractual obligations arising out of or in
connection with this agreement) shall be construed and have effect in accordance
with the applicable law and is subject to the jurisdiction of the Courts in the
jurisdiction of the applicable law. The applicable law will be the laws of
England and Wales or the laws of Scotland, it will be the governing law of the
country in which the branch or office of the Bank given at the heading of this
agreement is situated on the date this agreement is signed by the Bank. The Bank
may take action against you in any other jurisdiction where proceedings may be
lawfully commenced.



--------------------------------------------------------------------------------

LOGO [g593035ex10_3p007.jpg]

4 General terms and conditions continued
7 2 No delay or omission by the Bank in exercising any of its rights hereunder
shall operate or be construed as a waiver, nor shall any single or partial
exercise of any such right prevent any other or further exercise of any other
right.
7 3 if the loan is to be borrowed, or if any payment becomes due from you, on a
day which is not a business day then the amount concerned will be borrowed or,
as the case may be, will become payable on the next business day.
7 4 The Bank may use any credit balance there may be an any of your accounts
held with the Bank towards payment of any amounts owed by you to the Bank under
this agreement without notifying you beforehand, whether such credit balances
are in sterling or any other currency or are deposited for fixed or determinable
periods
7.5 Unless otherwise agreed by the Bank you shall at all times during the term
of this agreement keep a servicing account with the Bank and all amounts from
time to time due to the Bank under this agreement may be debited to that
account. The Bank recommends that you make sure you have enough funds to meet
all such payments as they become due. If you do not maintain such an account
with the Bank, the Bank may (without prejudice to its rights under Cause 6.1
above) add to your loan account any interest that is to be paid by you but which
is not paid on the date it is due for payment. The Bank may charge interest on
any amount so added to the loan account.
7.6 Any security given to the Bank (whether given before the date on which this
agreement is signed by the Bank or at any time in the future and whether or not
specified in this agreement shall, unless otherwise agreed by the Bank, be
security not only for the loan but also for all other moneys and liabilities
whether certain or contingent at any time due, owing or incurred by you to the
Bank.
7.7 The Bank may sell, assign, transfer, securities or otherwise dispose of in
any manner its rights or obligations under this agreement to any other person,
or enter into transactions which have the effect of transferring the economic or
credit risks and/or rewards of the Bank under this agreement with any other
person. You will promptly execute any documents that the Bank may reasonably
require to give effect to any such assignment, assignation, transfer,
securitisation or other disposal. You may not assign, transfer or otherwise
dispose of any of your rights, obligations or benefits under this agreement.
7.8 In the event of, or in connection or contemplation of, a proposed sale,
assignment, securitisation, transfer or other disposal of risks and/or rewards
of the loan for part of it or sale, assignment, transfer, securitisation or
other disposal of any of the Bank’s rights under this agreement the Bank may
disclose information about you, your finances and this agreement to any
potential purchaser, assignee, transferee, counterparty to an agreement
transferring risks and/or rewards, rating agencies, listing authorities, their
and our advisers, or any other person to whom the Bank may deem it necessary to
disclose such information to in relation to any proposed sale, securitisation,
transfer, assignment or transfer of risks and/or rewards,
7.9 You consent to the Bank disclosing information about you, your finances and
this agreement to any person providing any security for any of your obligations,
and to them giving us information about you
7.10 This agreement and all communications from you to the Bank in connection
with this agreement and the loan (all of which are to be sent in writing to the
Bank) shall, in the case of a Company or Limited Liability Partnership, be
signed an your behalf either in accordance with the mandate given by you to the
Bank, or if requested by the Bank, in accordance with a specific resolution of
your Board of Directors/Members, or in the case of a partnership, shall be
signed by all partners unless otherwise agreed by the Bank, or in all other
cases, shall be signed in accordance with the mandate given by you to the Bank.
7.11 Any change to this agreement other than the changes to be made by the Bank
as provided in this agreement must be mode in writing and be signed by the
contracting parties.
7.12 If the loan is available to more than one person, each and every
undertaking and liability of all of you under and in connection with this
agreement shall be joint and several and references to you shall mean any one or
more of you. Therefore each of you is jointly and separately responsible for
complying with the terms and conditions of this agreement and for repaying all
the liabilities under this agreement and not just a share of them. The Bank may
take action against all or any one of you
7.13 This agreement is for the benefit of the contracting parties only and shall
not confer any benefit on or be enforceable by a third party
7.14 The Specific Terms and Conditions and General Terms and Conditions together
with any Additional Terms and Conditions attached to this agreement shall be
read and construed as one agreement
7.15 In this agreement the following terms shall have the following meanings:
the “Bank” includes its successors and assigns.
“Base Rates” means the official bank rate from time to time of Bank of England
(or any rate at any time replacing that rate) which will be displayed in the
Bank’s branch where your account is held and on the Bank’s website, currently
www.lloydstsb.com/business, and may be varied (either up or down) by the Bank of
England at any time. “a business day” means a day other than a Saturday or a
Sunday on which banks are open for normal business in the jurisdiction of the
applicable law “control” shall have the meaning given to it in Section 840 of
the Income and Corporation Taxes Act 1906 or any amendment to or restatement of
that Act for the time being in force “current account” means your main business
current account with the Bank “environment” means the following, in so far as
they affect human well-being (a) fauna and flora; (b) soil, water, air, climate
and the landscape, and (c) cultural heritage and the built environment
“environmental laws” means EU law and national laws and regulations as apply in
the jurisdiction of the applicable law referred to in Clause 7.1 above, as well
as applicable international treaties, of which a principal objective is the
preservation, protection or improvement of the environment “financial statement”
means at any particular time the latest balance sheet and profit and loss
account of your business together with the notes to both. You must ensure they
are audited or signed by an independent accountant if required by law or if
reasonably required by the Bank. YOU must also ensure that, unless the Bank
allows otherwise (the Bank will not unreasonably withhold or delay its
permission), they are prepared on the same basis and (except to the extent
necessary to reflect any changes In generally accepted accounting principles) in
accordance with the same accounting principles as the latest such balance sheet
and profit and loss account received by the Bank prior to the date on which this
agreement is signed by the Bank.
“loan” means, of any particular time, the total amount which may be borrowed by
you under this agreement or, if appropriate, the total amount which has been
debited to the loan account and remains outstanding at such time. The loan may,
at any time, include any interest, costs and charges added to the loan account
in accordance with this agreement.
“month” means a calendar month.
“parent” and subsidiary” shall have respectively the meaning given to parent
undertaking and subsidiary undertaking in Section 1162 of the Companies Act 2006
or any amendment to or restatement of that Act for the time being in force.
During any period in which you do not have a subsidiary, all references to your
subsidiaries shall be ignored and the relevant text read and construed
accordingly. “Regulated Mortgage Contract” means a contract where the loan is
provided to on individual (i.e. sole trader or partnership) and the loan is
secured by a first legal mortgage on land in the UK where at least 40% of that
land is used or is intended to be used as or in the connection with a dwelling
by the borrower or a close family member.
“servicing account” means an account through which the Bank channels your and
the Bank’s payments under this agreement. You may use your current account with
the Bank as your servicing account.
“your business” shall include, in the case of a Company or a limited liability
Partnership, the business of your subsidiaries
7.16 The Bank will not be liable for any loss, damage, interruption, delay or
non-performance in connection with this agreement to the extent that it is
caused by events which are beyond the Bank’s reasonable control which may
include for example explosion, terrorism, war, riot or other civil disturbance
or failure or interruption of any electronic communications system caused by
someone else
7.17 If you do not pay the Bank what you owe under this agreement and the Bank
does not require you to pay interest on that amount at the default rate pursuant
to Cause 6.3 above and the Bank obtains judgment against you in a court,
the Bank may continue to charge interest on the judgment amount at the role
specified in Section 2.3 of the Specific Terms and Conditions of this agreement.
7.18 If any term or provision in this agreement shall in whole or in part be
held to any extent to be invalid, void, illegal or unenforceable under any
enactment or rule of law, that term or provision shall to that extent be deemed
not to form part of
this agreement and the enforceability of the remainder of this agreement shall
not be affected
7.19 You may at any time substitute any property charged to the Bank with
alternative property If the alternative property has a value at least equal to
the value of the property to be released. When the Bank is satisfied that the
alternative security is fully effective, it will discharge the security being
substituted. Use of Personal Information and Credit, Fraud and Identification
Checks When you apply to open an account, we will check our own records for
information on individuals who are Key Account Parties. “Key Account Parties”
are individual who are sole traders, proprietors, partners, directors, members,
beneficial owners, trustees or other controlling officials of the business or
organisation including signatories to the account.
We may also carry out a search through credit reference agencies on these
individuals. The credit reference agencies will keep a record of this search and
this record may be used by other organisations to verify their identities. We
may also check or share information with fraud prevention agencies to prevent
fraud and money laundering. When you apply for credit and credit related or
other facilities, we may carry out a search through credit reference agencies on
you and/or Key Account Parties. The credit reference agencies will keep a record
of this search whether or not the application proceeds. A record of the search
on personal files will not be made available to other organisations. A record of
the search on the business We will be made available to other organisations. We
may also check or share Information with fraud prevention agencies to prevent
fraud and money laundering
When you have an account with us, we may disclose how you have run your
account(s) to credit reference agencies. If you borrow and do not repay in full
and on time, we may tell the credit reference agencies. We may make periodic
searches of the Lloyds Barking Group records and credit reference agencies to
manage your account(s) including to make decisions whether to continue or extend
existing credit The Lloyds Banking Group includes us and a number of other
companies using brands including Lloyds T50, Halifax and Bank of Scotland, and
their associated companies More information on the Lloyds Banking Group can be
found at www.lloydsbankinggroup.com.
For these purposes “associated companies” includes Lloyds Banking Group plc and
any subsidiary, affiliate or other firm directly or indirectly controlled from
time to time by either Lloyds Banking Group plc or us.
We may also check and share information with fraud prevention agencies to
prevent fraud and money laundering
If false or Inaccurate information is provided or fraud is suspected, details
may be passed to fraud prevention agencies and other relevant agencies.
If you or Key Account Parties ask, we will let you or them which credit
reference and fraud prevention agencies we have used so you or they can get a
copy of your or their details from these agencies.
This is a condensed guide to the use of your personal and business information
by us and at credit reference and fraud prevention agencies. If you would like
to read full details of how data may be used, please visit our website at
www.lloydslsb.com/commercial/customerdata or contact your relationship manager
or relationship team
5 Declaration for exemption relating to businesses (sections 16B and 189(1) and
(2) Consumer Credit Act 1974)
Only applicable if you are a sole trader or a partnership of two or three
partners or on unincorporated body)
I am/We are* entering this agreement wholly or predominantly for the purposes of
a business carried an by me/us* or intended to be carried on by me/us * l/We*
understand that I/we* will not have the benefit of the protection and remedies
that would be available to me/us* under the Consumer Credit Act 1974 II this
agreement were a regulated agreement under that Act
I/We* understand that this declaration does not affect the powers of the court
to make an order under section 140B of the Consumer Credit Act 1974 in relation
to a credit agreement where it determines that the relationship between the
creditor and the debtor is unfair to the debtor
I am/We are* aware that, If I am/we are* in any doubt as to the consequences of
the agreement not being regulated by the Consumer Credit Act 1974 I/we should
seek independent legal advice.
*Delete as appropriate.



--------------------------------------------------------------------------------

LOGO [g593035ex10_3p008.jpg]

6 Your acceptance
By signing and returning this agreement:
(a) you acknowledge having received, read and understood a copy of this
agreement and agree to the Specific: Terms and Conditions and to the General
Terms and Conditions set out above and to the attached Additional Terms and
Conditions forms numbered
10412-0811
(together “the agreement”), you acknowledge that this agreement comprises all
the terms currently applicable to the loan and that no representation made In
good faith, warranty or undertaking has been mode by the Bank in connection with
the loan which Is not set out In this agreement, and you acknowledge that in
deciding to enter into this agreement and to proceed with any transaction or
project for which the loan has been sought you hove not received or relied upon
any advice given by the Bank.
(b) (if you are a sole trader or a partnership of two or three partners or an
unincorporated body) you also acknowledge that you have made a declaration for
exemption relating to businesses as set out above.
This agreement creates legal obligations and therefore before signing we
recommend that you consider taking independent advice. This may help you
understand the potential consequences in the event that things go wrong.
Please note that if interest is to be, or is, payable at a fixed rate and you do
not borrow the loan within period agreed or, as the case may be, on the date
agreed or, for any reason, you repay early or are required to repay early, the
loan or any part of the loan, you will have to compensate the Bank for its costs
and losses.
For Company/Limited Liability Partnership
Signed for and on behalf of the customer by:
Director/name (delete as appropriate) Director/ Authorised signatory name
(delete as appropriate)
Nikin Patel EMMA GAINFORD
Date 6 January 2012
Signature Signature
/s/ Nikin Patel /s/ EMMA GAINFORD
Date 6.1.12
Pursuant to a Resolution of the board/ members dated
This will be either the date of the account mandate, if an appropriate
resolution is contained therein or the date of a specific resolution passed in
respect of this agreement.
For Sole Trader/Partnership (other than Limited Liability Partnership)
Signed by
Signature
Date
Print name
Signature
Date
Print name
Signature
Date
Print name
Signature
Date
Print name
For bank use only Manager/Authorized Signatory
Signed for and on behalf of the Bank by : Manager/Authorised name /s/ Leo Magee
Date 6112
Please contact your relationship team or branch if you’d like this in Braille,
large print or on audio tape
www.lloydslb.com/business
We accept calls made through RNID Typetalk. Calls may be monitored or recorded
in case we need to check we have carried out your instructions correctly and to
help improve our quality of service.
Lloyds TSB Commercial is a trading name of Lloyds TSB Bank plc and Lloyds TSB
Scotland plc and serves customers with an annual turnover of up to £15M.
Lloyds TSB Bank plc Registered office 25 Gresham Street London EC2V Registered
in England and Wales no. 2065 Telephone 020 7626 1500.
Lloyds TSB Scotland plc Registered office Henry Duncan House, 120 George Street,
Edinburgh EH2 41H Registered in Scotland no 95237 Telephone 0131 225 4555
Authorised and regulated by the Financial Services Authority under numbers
119278 and 191240 respectively. We subscribe to The Lending Code, copies of the
Code can be obtained from www.lendingstandardsabroad.org.uk.
12511-0211



--------------------------------------------------------------------------------

Additional Terms and Conditions Financial Covenants    LOGO
[g593035ex10_3p031logo.jpg]

Please contact your business team or branch if you’d like this in Braille, large
print or on audio tape. We accept calls made through RNID Typetalk. Calls may be
monitored or recorded in case we need to check we have carried out your
instructions correctly and to help improve our quality of service.

When this document has been signed by x Lloyds TSB Bank plc              Lloyds
TSB Scotland plc (the “Bank” and Molecular Profiles Limited                     
*carrying on business under the name of                      the terms and
conditions below marked with an “X” will be added to the terms and conditions
set out in the BUSINESS LOAN AGREEMENT which was signed by the Bank
on                     (the “Agreement”). These Additional Terms and Conditions
shall apply for as long as any moneys are owing to the Bank under the Agreement
or the Bank is under any obligation under the Agreement.

The covenants will be tested at the frequency annotated below against (a) each
financial statement, if the covenant is marked as being tested annually, and/ or
(b) against your management accounts or, if appropriate, against your tenancy
schedules, if the covenant is marked as being tested monthly or quarterly For
the avoidance of doubt:

 

(a) you are required to provide the Bank with sufficient information to enable
the Bank to test the covenants. This information is to be provided pursuant to
the Agreement, and

 

(b) the covenants will be tested for the period of the accounts unless, in the
case of a monthly or quarterly test the covenant is also marked as being tested
on a rolling 12 months. In this case, each test will be for the 12 month period
ending on the test date.

 

              Frequency of Covenant testing               Monthly    Quarterly
   Annually    Rolling 12
months   CFADS to debt service    CFADS is not at any time to be less than     %
of the aggregate of the consolidated principal repayments and the consolidated
interest paid and payable (whether to the Bank or to any other person,) for the
period covered by the accounts.    ¨    ¨    ¨    ¨   EBITDA to debt service   
EBITDA is not at any time to be less than     % of the aggregate of the
consolidated principal repayments and the consolidated interest paid and payable
(whether to the Bank or to any other person) for the period covered by the
accounts.    ¨    ¨    ¨    ¨   Minimum retained profit    Retained Profit of
not less than £             is to be reported in each financial statement
(commencing with the financial statement as at          ¨      Interest cover   
Your consolidated Profit Before Taxation and interest paid and payable is not at
any time to be less than     % of the consolidated interest paid and payable
(whether to the Bank or to any other person, for the period covered by the
accounts    ¨    ¨    ¨    ¨   Gross rental cover    The total Rental Income
received by you from all Property is not at any time to be less than     % of
the aggregate of the principal repayments and the interest paid and payable to
the Bank for the period covered by the accounts    ¨    ¨    ¨    ¨   Minimum
gross rent    The total rental income received by you from all Property is not
for any year to be less than £                ¨    ¨    ¨    ¨                
   Frequency of Covenant testing                    Monthly    Quarterly   
Annually x   Minimum net worth    Net Worth is at all times to be maintained at
not less than £ 4,000,000    ¨    ¨    x   Gearing    Borrowing is not at any
time to exceed     % of Net Worth    ¨    ¨    ¨   Good trade debtors cover   
Good Book Debts (after taking into account any amounts ranking in priority to
amounts owing to the Bank) are not at any time to be less than     % of your
utilisation of all facilities provided to you by the Bank.    ¨    ¨    ¨   Loan
to value    The total amount owing to the Bank (whether certain or contingent)
by you is not at any time to exceed the aggregate of     % of the latest
valuation received by the Bank of all Property (after taking into account any
amounts ranking in priority to amounts owing to the Bank)    ¨    ¨    ¨

 

* delete as appropriate



--------------------------------------------------------------------------------

Definitions

Borrowing shall include all your land, if you have any subsidiaries, all of your
subsidiaries’) borrowed moneys and all liabilities and indebtedness, whether or
not then due, under acceptance credits and hire purchase, instalment credit,
factoring, invoice discounting or similar agreements but excluding trade debts
and liabilities far the payment of tax. If you are a company or a limited
liability partnership, Borrowing shall exclude all loans from your directors or,
as the case may be, members.

CFADS (Cash Flow available for Debt Service) means your consolidated Profit
Before Taxation and interest paid and payable after adding back depreciation,
amortisation of goodwill and other non-cash profit and loss items, plus or minus
net movements in working capital, less tax paid, dividends paid and payable or,
as the case may be, drawings made available and capital expenditure paid (net of
capital expenditure funded by asset disposals and/or hire purchase and/or
finance leasing).

EBITDA means your consolidated Profit Before Taxation, depreciation,
amortisation of goodwill and of other intangibles and interest paid and payable
(but after dividends paid and payable or, as the case may be, after drawings
made available).

Good Book Debts means those debts due to you in the normal course of business
(over which a charge or security interest has been given to the Bank in a form
acceptable to the Bank) but excluding (a) any debts arising from the sale of
goods acquired which remain subject to reservation of title, (b) any debts more
than 3 months old or considered by you or your auditors (if appropriate) to be
irrecoverable, (c) any contract debtors, and (d) any contra or intra-group
debts.

Net Worth shall mean at any particular time:

(a) if you are a company or a limited liability partnership the aggregate of the
amount paid up on your issued share capital (if you have any) and the
consolidated distributable and non-distributable reserves of you and your
subsidiaries but (i) after deducting the total of any debit balance on profit
and loss account and the book value of goodwill and any other intangible assets,
and (ii) excluding any minority interests in subsidiaries and any increase in
the valuation of assets subsequent to the date of the financial statement, or

(b) if you are not a company or a limited liability partnership, the net
aggregate of all credit balances (after deducting any debit balances) of your
Capital Accounts (or the accounts similarly styled in the financial statement
which, for the avoidance of doubt, shall not include any loan moneys) less the
book value of goodwill and any other intangible assets, excluding any increase
in the valuation of assets subsequent to the date of the financial statement
but, at the discretion of the Bank, increased to include the amount of (it any
undrawn profits, and (ii) any taxation reserves

Profit After Taxation and Profit Before Taxation shall include items of an
exceptional nature and shall exclude items of an extraordinary nature unless
taken into account at the Bank’s discretion for the purpose of any relevant
calculation.

Property means freehold and/or leasehold property (or, if in Scotland, heritable
property owned or leased) over which a charge or security interest has been
given to the Bank in a form acceptable to the Bank.

Rental Income means income derived from rents and service charges, excluding
sums charged in respect of insurance premiums, any statutory charges and any
intra-group rental income.

Retained Profit means your consolidated Profit After Taxation and dividends paid
and payable (or, as the case may be, after drawings made available) and after
deducting any profit attributable to minority interests in subsidiaries and
after taking into account any items of an extraordinary nature and any items of
an exceptional nature.

 

Note: If you do not have any subsidiaries, references in these Additional Terms
and Conditions to “subsidiaries” and to “consolidated” shall be ignored and the
relevant text shall be read and construed accordingly.



--------------------------------------------------------------------------------

This document creates legal obligations and therefore before signing we
recommend that you consider getting independent advice. This may help you in
understanding the potential consequences in the event that things go wrong.

 

For Sole Trader/Partnership (other than Limited Liability Partnership)      
Signed by         Print name       Print name   Signature       Signature   Date
      Date   Print name       Print name   Signature       Signature   Date    
  Date   Print name       Print name   Signature       Signature   Date      
Date   For Company / Limited Liability Partnership       Signed for and on
behalf of       MOLECULAR PROFILES LTD       by       and by   Print name      
Print name   NIKIN PATEL     EMMA GAINFORD Signature       Signature   /s/ Nikin
Patel     /s/ Emma Gainford Date 6 JANUARY 2012     Date 6-1-12
*Director/Member/Authorised Signatory     *Director/Member/Authorised
Signatory/Secretary Pursuant to a resolution of the board/members dated #      
      Date   Signed for and on behalf of the Bank by       *Manager/Authorised
Signatory    

*  Delete as appropriate.

/s/ Leo Magee    

#  This will be either the date of the account mandate, if an appropriate
resolution is contained therein or the date of a specific resolution passed in
respect of the loan.

Date 6-1-12      

Lloyds TSB Bank plc Registered Office 25 Gresham Street, London EC2V 7HN
Registered in England and Wales, no 2065

Lloyds TSB Scotland plc Registered Office Henry Duncan House, 120 George Street,
Edinburgh EH2 4LH Registered in Scotland, no 95237

Authorised and regulated by the Financial Services Authority under numbers
119278 and 191240 respectively.

Licensed under the Consumer Credit Act 1974 under registration numbers 0004685
and 0198797 respectively

10412 0811



--------------------------------------------------------------------------------

LOGO [g593035ex10_3p012.jpg]

Business loan agreement Lloyds TSB
Variable rate only using funds from European Investment Bank
For lending unregulated under the Consumer Credit Act 1974 to Companies, Sole
Traders and Partnerships (including Limited Liability Partnerships) carrying on
business in England and Wales and/or Scotland
Guidance notes
Please write clearly in the while spaces with capitol letters or cross the
boxes.
Calls may be monitored or recorded in case we need to check we have carried out
your instructors correctly and to help improve our quality of service.
We aim to provide the highest level of customer service possible. However if you
experience a problem we will always seek to resolve this as quickly and
efficiency as possible.
You can request a copy of our “How to voice your concerns” leaflet from your
relationship team, business team or any branch. Our complaint procedures are
also on our website www.llyodstsb.com
1 Customer details
We
Lloyds TSB Bank plc x Lloyds TSB Scotland plc
(the “Bank”) offer to you, the customer or customers referred to below, a loan
on the following terms and conditions.
Where this agreement includes any optional wording (as noted by a box) the
wording selected shall apply.
Customer (other than Company or Limited Liability Partnership)
Business name
Molecular Profiles Limited
Registered number
03397582
Business address
8 Orchard Place, Nottingham Business Park, Nottingham,
Postcode NG8 6PX
Branch/office name and address
3rd Floor, Old Market Square, Nottingham,
Postcode NG1 6FD
Customer (if Company or Limited Liability Partnership)
Customer’s full name(s)
Continue listing of partners’ names on a separate sheet if necessary.
Business trading name
Business address
Postcode
2 Specific terms and conditions
Amount of the loan (excluding any amounts of interest that will be added to the
loan if the agreement provides for this)
£1,000,000
Purpose of the loan
Construction of new office & laboratory (the Project)
The loan is to be borrowed in One amount Several amounts
x
If borrowed in several amounts each is to be not less than:
£10,000
although the lost amount borrowed may be smaller
The loan must be borrowed on or before:
30/12/2012
Unless the Bank agrees otherwise:
a) no borrowing may be made until all the conditions mentioned in Clause 2.1 of
the Specific Terms and Conditions have been satisfied, and
b) you will not be entitled to borrow any amount which has not been borrowed by
the agreed date
The proceeds of the loan are to be credited to
Account name and amount (if not the amount of the loan)
Molecular Profiles Limited
Branch sort code Account number
301398 01056523
Account name and amount (if not the amount of the loan)
Branch sort code Account number



--------------------------------------------------------------------------------

LOGO [g593035ex10_3p013.jpg]

2 Specific terms and conditions continued
2.1 Preconditions and security
Unless received by the Bank prior to the date on which this agreement is signed
by the Bank, the Bank is to receive in form and substance acceptable to the Bank
the security (if any) listed in the Security Schedule and the documents,
evidence or other requirements of the preconditions (if any) set out in the
Preconditions Schedule.
Any security received should be accompanied by such evidence as the Bank may
reasonably require to confirm the value of such security and to confirm that
such security is fully effective.
2.2 Fees and costs
You shall pay any costs and expenses incurred by the Bank in assessing the loan.
In the preparation of this agreement, in the preparation, valuation, taking or
release of any guarantee of security at any time given in connection with this
agreement and in connection with the revaluation of any such security from time
to time. The Bank will provide you with a written estimate of the amount of any
such costs and expenses incurred by the Bank during the term of the loan before
such costs are incurred.
The following charges shall be paid by you or demand by the Bank. These charges
are to be paid even if the loan is not borrowed. If these charges include any
estimated costs or fees, such costs of fees are based on the facts known to the
Bank of the date the Bank signed this agreement. The actual amount charged to
you in respect of these initial costs and expenses may be more or less than the
figure(s) quoted.
As mentioned in Clauses 2, 3 & 6 of the General Terms and Conditions and, if
required by Section 26 of the Specific Terms and Conditions, other costs may
arise in connection with the loan.
Arrangement fee
£10,000
Security costs Estimated Actual
£ ¨ ¨
Valuation fee Estimated Actual
£ ¨ ¨
2.3 Interest
x Base Rate plus 1.95 % per annum Base Rate is currently 0.50 % per annum
2.4 Payment of interest
Please complete only one section. Interest shall be:
The first interest payment date will be:
x paid by you one month after draw down
After that interest will be paid by you:
Monthly Quarterly
x ¨
The first date interest will be added to the loan is:
added to the loan.
After that interest will be added to the loan:
Monthly Quarterly
¨ paid by you until a certain date and then added to the loan.
The first interest payment date will be: The first date interest will be added
to the loan is:
After that interest will paid by you:
Monthly Quarterly
¨ ¨
After that interest will be added to the loan
Monthly Quarterly
¨ ¨
Interest will also be payable or as the case may be, added to the loan on the
date of find repayment of the loan. Interest for any particular period is
calculated on the number of days in that period and a year of 365 days.
Interest is calculated on daily basis on the amount of the loan from time to
time outstanding. The loan may include interest, costs and charges added to the
loan account in accordance with the terms of this agreement.
If you fail to pay any amount payable under this agreement when due the rate of
interest may be increased in accordance with Clause 6.3 of the General Terms and
Conditions.



--------------------------------------------------------------------------------

LOGO [g593035ex10_3p014.jpg]

2 Specific terms and conditions
continued
2.5 Repayment
Please cross the appropriate box(es) to indicate how the loan will be repaid.
The loan is repayable in:
ü a single principal instalment on the payment date.
Repayment amount
£ 1,000,000
Repayment date
4 months after draw down
consecutive instalments in respect of principal only on the dates and in the
amounts set out in the Repayment Schedule. Any amount owing on the final
repayment date is to be paid on that date.
Number of instalments
Find repayment date
consecutive instalments commencing on the first repayment date and ending on the
final repayment date. Any amount owing on the final repayment date is to be paid
on that date.
First repayment data
Monthly ¨
Quarterly ¨
Semi-annually ¨
Repayment type (e.g. principal plus interest)
Repayment amount
Number of instalments
£
Final repayment date
consecutive instalments of principal and Interest commencing on the first
repayment date and ending on the final repayment date. The amounts will vary
with charges in interest and the number of days in the changing period.
First repayment date
Monthly ¨
Quarterly ¨
Number of instalments
Find repayment date
consecutive instalments representing principal and interest. If the interest on
the loan is at any time to be calculated with reference to Base Rate you should
note that variations in such rate after the date on which this agreement is
signed by the Bank may affect either or both of the instalment amount and the
term of the loan Please see Clause 2.3 of the General Terms and Conditions for
further details. At the date on which this agreement is signed by the Bank it is
expected that final repayment of the loan will be made by the final repayment
date.
First repayment date
Monthly ¨
Quarterly ¨
Repayment amount
£
Number of instalments
Find repayment date
is an early repayment charge payable?
2.6 Early repayment charges
Yes ¨
No ü
(For loans with a term of 5 years or less from the date the loan is first
borrowed)
On the date of each early repayment, you shall pay to the Bank an early
repayment charge equal to 1% of the amount then being repaid.
(For loans with a term of over 5 years from the date the loan is first borrowed)
On the date of each early repayment made on or before the date which is 5 years
after the date the loan is first borrowed, you shall pay to the Bank an early
repayment charge equal to 1% of the amount then being repaid.
2-7 Period of offer
This agreement shall come into effect only if the Bank receives from you and
finds in order a signed copy of this agreement on or before:
Date
03/02/2012



--------------------------------------------------------------------------------

LOGO [g593035ex10_3p015.jpg]

3 The Schedule
Preconditions Schedule
The Bank has received in form and substance acceptable to it a full appraisal of
the Project, including a detailed cashflow of the projected cost. The appraisal
is to be prepared by a party acceptable to the Bank and is to show no issues of
concern to the Bank.
The Bank has received your written instruction for the loan monies to be placed
in an account with the Bank and between the following parties: Molecular
Profiles Limited, Nominated Signatory from Three Sixty Project Management
Limited and a Representative of the Quantity Surveyor (to be) nominated on
behalf of Wilson Bowden.
The Bank has received such evidence as it may require to confirm that no less
than £500,000 of your own moneys to be spent towards the Project has been placed
into an account with the Bank and between the following parties: Molecular
Profiles Limited, Nominated Signatory from Three Sixty Project Management
Limited and a Representative of the Quantity Surveyor (to be) nominated on
behalf of Wilson Bowden.
Security Schedule
An unlimited debenture from Molecular Profiles Limited, and
A first legal charge from Molecular Profiles Limited over the freehold land and
buildings at 8 Orchard Place, Nottingham
Business Park, Nottingham, NG8 6PX.
Repayment Schedule
Date
Amount
Date
Amount



--------------------------------------------------------------------------------

LOGO [g593035ex10_3p016.jpg]

4 General terms and conditions
Use of Loan Proceeds
1.1 You confirm that you will use the loan exclusively for the purposes
specified in the Specific Terms and Conditions
Payment
2.1 You will repay the loan on the dates, and in the manner set out in the
Specific Terms and Conditions. If the full amount of the loan is not borrowed
the amounts of the instalments detailed will reduce accordingly
2.2 You may at any time after giving at least 5 business days’ notice to the
Bank repay the whole or part of the loan early. Unless the whole loan is repaid,
each early repayment must be of at least £2000. You cannot redraw any amount you
have paid off. Where part of the loan is repaid early, the Bank will decide how
to apply the early repayment, either by
(a) reducing subsequent repayments proportionately, or
(b) applying the early repayment to the then latest scheduled repayment
instalments so as to reduce the term of the loan.
2.3 If the repayment details set out in the Specific Terms and Conditions make
specific reference to this clause:
(a) the Bank may (but is under no obligation) at any time after giving you at
least 30 days’ written notice vary the repayment instalment amount to reflect
any change in the rate of interest applicable to the loan, and
(b) the Bank may, if charges in the rate of interest applicable to the loan ore
not taken into account by variations in the repayment instalment amount or if
for any reason any amount remains owing to the Bank on the anticipated final
repayment date, require you to continue the repayment instalments as set out in
the Specific Terms and Conditions until such time as all amounts owing under and
in connection with this agreement have been repaid in full
2.4 Where the amount of the loan specified in Section 2 of the Specific Terms
and Conditions does not exceed £25,000, the requirement to give at least 5
business days’ notice to the Bank to make early repayment of all or any part of
the loan and the minimum amount in respect thereof of £2,000, each as set out in
Clause 2.2 above, shall not apply.
2.5 Without prejudice to the Bank’s rights expressed in Clause 6.1 of the
General Terms end Conditions, if you fail to pay an instalment in full and on
time, and any part of that amount has not been paid by the time the Bank
calculates your next instalment amount, the Bank may (at its discretion).
(a) increase the amount of that next instalment and each of your remaining
regular instalments proportionally to ensure that the full balance of the loan
is repaid within the agreed term;
(b) extend the term of the loan; or
(c) increase the amount of your final instalment
2.6 The Bank will apply any payments it receives from you against any interest
before any other amounts on your account, including the outstanding principal of
the loan.This will not apply to payments made specifically for fees and/or
charges or where the Bank collects the Interest and principal that make up your
repayment from separate accounts.
2.7 All payments to be made by you shall be calculated and be made without (and
free and clear of any deduction for) set-off or counterclaim.
Increased Costs and Changes in Circumstances
3.1 In running its business the Bank and any holding company of the Bank each
has to comply with certain regulations and requirements laid down by regulatory
and other official organisations or bodies as well as the law generally. The
rate of interest quoted in the Specific Terms and Conditions has been set in the
light of how this affects the cost (to the Bank and any such holding company) of
the Bank funding, agreeing to make or of making the loan available at the time
the Bank signed this agreement. If, as a result of any new laws, regulations or
requirements or any changes in existing ones, such cost is increased the Bank
may increase the rate of interest charged on the loan to compensate for that
extra cost. The Bank will advise you in writing within 30 days of such increase
taking effect.
3.2 The Base Rate may change from time to time. If so, the Bank will tell you
about the change by putting notices in a selection of national newspapers, and
its branches within three business days of the change. The Bank will also update
its website and interest rate helpline within three business days of a Base Rate
change taking effect.
3.3 (a) The Bank can change any term of this agreement at any time:
(i) if the change is to your advantage;
(ii) to reflect changes in law, codes of practice which apply to the Bank or the
way the Bank is regulated, or
(iii) to reflect any changes the Bank makes to its systems or processes
(b) If Clause 3.3(a) of above permits the Bank to make any change, the Bank will
tell you personally at least 30 days before the Bank makes a change to your
disadvantage (other than a change to the Base Rate, which will be made in
accordance with Clause 3.2 above). If you close or change your account within 60
days of the Bank telling you about this change and repay the outstanding
balance, the Bank will not charge you extra to do so and you will not be
required to pay any early repayment charges under Section 2 6 of the Specific
Terms and Conditions
(c) The Bank can make any other changes straight away by telling you personally
or by putting notices in a selection of national newspapers, in its branches or
on its website within the next 30 days.
(d) When the Bank tells you personally about a change it will do so by letter,
email, text, statement inserts or messages or in any other way which is sent to
you individually
Representations
4.1 YOU represent that
(a) all action required or necessary to authorise the execution of this
agreement and the performance of your obligations under and in connection with
this agreement has been taken and neither the execution of this agreement nor
the performance of your obligations will constitute or result in any breach of
any agreement, law, requirement or regulation,
(b) no material obligation, administrative or judicial proceedings are presently
pending or threatened against you or your business or on your ability to meet
your obligations under or in connection with this agreement or any security
document given in connection with this agreement,
(c) there has been no material adverse change in the financial condition of your
business since the date of the financial statement received by the Bank prior to
the date on which this agreement is signed by the Bank, and
(d) no Event of Default (as described in Cause 6.1 below) has occurred and is
continuing or will occur as the result of a borrowing under this agreement and
no circumstance has occurred which, with the giving of notice or the passing of
time, could become or cause an Event of Default.
4.2 You shall be deemed to repeat the above representations on each day (with
reference to the facts and circumstances then existing) prior to borrowing the
loan and thereafter until all amounts payable to the Bank under this agreement
have been paid.
Undertakings
Prior to drawdown of the loan and thereafter until all amounts payable to the
Bank under this agreement have been paid
5.1 you shall not
(a) without the Bank’s consent create or allow to be in place any mortgage,
charge or other security interest or encumbrance over the whole or any part of
your business or any of the property, income or other assets of your business or
enter into any transaction which in the Bank’s opinion has a similar effect, or
factor or assign any debts,
(b) sell, lease or otherwise dispose or attempt to dispose of the whole or any
part of your business or any of the property, income or other assets of your
business other than for a full and fair value (save that no such sale, lease or
other disposal may be made or entered into (i) if it would breach the terms of
any security document given to the Bank, or (ii) in respect of any undertaking,
property, revenue or asset over which the Bank then has a fixed charge or fixed
security interest).
(c) significantly change the nature of your business as it is now conducted, or
(d) in the case of a Company or a limited Liability Partnership, allow any
subsidiary to do any of the above,
5.2 you shall promptly provide the Bank with copies of any financial information
that the Bank may from time to time reasonably request, including but not
limited to
(a) copies of your financial statement within 180 days of the end of each
financial year, and
(b) copies of your periodic management accounts at such intervals as the Bank
may require in a form acceptable to the Bank within 30 days of the end of the
period to which they relate. The Bank may at its option require such management
accounts to Incorporate an age-analysis of debtors, a schedule of all tenancies
(if any) of any property held by the Bank as security of the date of the
accounts, and/or a breakdown of stock in trade,
5.3 you shall maintain with reputable underwriters or insurance companies
adequate insurance on and over your business and the assets of your business,
such insurance to be against such risks and to the extent usual for persons
carrying on a business such as that carried on by you and, from time to time
upon the request of the Bank, you shall furnish the Bank with evidence of such
insurance,
5.4 if you have taken out a general insurance policy in connection with the
loan, the Bank will hold any money the Bank receives in relation to the
insurance including any claims payments paid to the Bank by the Insurer) in its
capacity as a bank approved by the Financial Services Authority, rather than as
a trustee for you (or in Scotland as an agent for you), and the Financial
Services Authority’s client money rules do not apply to the money so held. Any
insurance benefits the Bank receives from your insurance company, relating to
the repayment of the loan, will be used towards paying off what you owe in this
agreement,
5.5 if the ratio of the loan to the value of the security given to the Bank is
of any time higher than that applicable on the data this agreement was signed by
the Bank and unless any specific requirement is set out in any Additional Terms
and Conditions added to this agreement (which requirement shall take precedence
over this Clause) you agree promptly to -
(a) reduce the loan (in accordance with Clause 2 above including paying any
early repayment charges if required under Section 2.6 of the Specific Terms and
Conditions), or
(b) provide the Bank with additional security acceptable to the Bank, and
(c) provide such evidence as the Bank may from time to time require to confirm
the value of such security and to confirm that the security remains effective.
The Bank may have the security given to it revalued at any time during the term
of the loan where, for example, the Bank needs to meet any regulatory
requirements or to check that the value continues to be adequate security for
repayment of the loan. You will pay the cost incurred by the Bank (acting
reasonably) for each revolution,
5.6 you shall confirm at all times with all applicable EU and national laws
Including, but not limited to, environmental laws (as defined in Clause 7.16
below),



--------------------------------------------------------------------------------

LOGO [g593035ex10_3p017.jpg]

4. General terms and conditions
continued
5.7 you shall, from time to time and upon reasonable notice given by the Bank
(following a request made by the European Investment Bank to the Bank), permit
any person(s) appointed by the European Investment Bank or any person(s) with
appropriate authority from the Court of Auditors at the European Commission to
inspect all sites, installations and works used by you and connected in any way
with the purposes specified In the Specific Terms and Conditions, the inspection
being for the purpose of ascertaining whether you are using the loan exclusively
for those purposes in accordance with the terms and conditions of this
agreement, and you shall provide such persons with all necessary assistance and
information for such an Inspection (the Bank reserves the right to appoint a
person to accompany the person appointed by the European Investment Bank or
authorised by the European Commission on such an Inspection), and
5.8 you shall deliver to the Bank such information as the European Investment
Bank shall reasonably require concerning your activities and general financial
position and you hereby agree that the Bank may disclose such information
(including, but not limited to, the financial statement) to the European
Investment Bank.
Default and Termination
6.1 The events listed in (a) to (i) of this Clause 6.1 are called “Events of
Default”. As soon as an Event of Default happens or at any time thereafter, by
giving notice to you, the Bank may cancel any obligations it has to lend money
to you and may also make the loan become repayable on demand. When the loan is
repayable on demand you must repay the loan to the Bank together with all
interest which has accrued on the loan and any other amounts owing under or in
connection with this agreement as soon as the Bank requests you to pay these
amounts. However you will not be required to pay any early repayment charges
under Section 2.6 of the Specific Terms and Conditions. The Bank may do this at
the time the loan becomes repayable on demand or at any later time.
Events of Default
(a) you fail to pay when due any Indebtedness owed by you to the Bank,
(b) you fail to comply with any other obligation or undertaking to the Bank, or
with the terms of this agreement or any other agreement with the Bank, or an
event of default arises in connection with any other agreement with the Bank.
(c) you fail to pay when due any Indebtedness owed by you to another creditor or
any of your creditors changes (or obtains the right to change) the original date
on which that Indebtedness is or was due to be paid to an earlier date as a
result of your failure to comply with obligations in connection with that
indebtedness,
(d) any representation or statement made by you to the Bank, whether or not in
connection with this agreement, proves to have been incorrect or inaccurate when
made or deemed made,
(e) any guarantee, other security or other document or arrangement relied upon
by the Bank in connection with the loan ceases to be continuing or ceases to
remain fully effective or notice of discontinuance is received by the Bank or if
the Bank reasonably believes that the effectiveness of any such document or
arrangement is in doubt or if any provision of such document or arrangement is
not compiled with for any reason or any favourable tax treatment afforded to any
pension policy or to any life policy held by or charged to the Bank ceases to be
available.
(f) in the case of a Company or a Limited liability Partnership:
(i) any person with a legal claim takes possession or a receiver, administrator,
custodian, trustee, liquidator or similar official is appointed of the whole or
any part of your business or of any of the assets of your business or an
administration application is presented or made for the making of an
administration order or a notice of intention to appoint an administrator is
issued by you or your directors or (in the case of a Limited Liability
Partnership) your members or by the holder of a qualifying floating charge or
notice of appointment of on administrator is filed by any person with the court
or a judgment, decree or diligence is made or granted against you.
(ii) proceedings are commenced or a petition is presented or an order is made or
a resolution is passed for your winding up or you are or become insolvent.
(iii) you stop or threaten to stop payment of your debts generally or you are
deemed by law unable to pay your debts or you or your directors or (in the case
of a Limited Liability Partnership) your members convene or become obliged to
convene a meeting of shareholders, members or creditors with a view to winding
up or an application is made in connection with a moratorium or a proposal to
creditors for a voluntary arrangement is made by you or you take any action
(including entering negotiations) with a view to readjustment, rescheduling,
forgiveness or deferral of any part of your indebtedness.
(iv) the persons who now control you cease to have such control, or
(v) any of the events set out in this Clause 6.1(f) occur in relation to any
parent or subsidiary or any guarantor of or provider of security for the loan
or, in the case of any individual that provides any guarantee or other security
for the loan, a petition is presented for a bankruptcy of sequestration order
against any such individual or any such individual dies or becomes incapable of
managing his or her affairs by reason of mental disorder, or any action is taken
in any jurisdiction which is similar or analogous to any of these events in
respect of you or any of the aforementioned parties,
(g) in all other cases:
(i) any person with a legal claim takes possession or a receiver, administrator,
judicial factor, interim trustee, trustee in sequestration or similar official
is appointed of the whole or any part of your business or of any of your
business assets or an application or a petition is presented or made for either
an administration or a bankruptcy order against you or a judgment, decree or
diligence is made or granted against you,
(ii) a petition is presented or an order is made for your winding up (if you are
a partnership or you resolve either to cease trading or to wind up your business
in any way or dissolve such business for any reason.
(iii) you stop or threaten to stop payment of your debts generally or you are
deemed by law unable to pay your debts or an application is made in connection
with a moratorium or a proposal to creditors for a voluntary arrangement by you
or you take any action (including entering negotiations) with a view to
readjustment, rescheduling, forgiveness or deferral of any part of your
Indebtedness.
(iv) you die or become incapable of managing and administering your property and
affairs by reason of mental disorder or (if you are a partnership) there is any
change in the membership of the partnership, or
(v) any of the events set out in this Clause 6.1(g) occur to relation to any
guarantor of or provider of security for the loan or any action is taken in any
Jurisdiction which is similar or analogous to any of these events in respect of
you or any guarantor of or provider of security.
(h) you cease or threaten to cease to carry on your business in the normal
course or you fail to maintain or breach any franchise, license or right
necessary to conduct your business or breach any legislation relating to your
business, including but not limited to any applicable environmental protection
laws.
(i) you fail or have failed to disclose to the Bank any important information
that is relevant to the loan or the security required or you undertake or are
subject to any action or occurrence which the Bank reasonably believes could
place at risk the payment of any amount owing to the Bank, or
(j) you do not have a servicing account.
6.2 If any Event of Default happens or anything happens that might reasonably be
expected to lead to an Event of Default, you shall inform the Bank immediately.
6.3 If any amount payable in respect of this agreement is not paid when due
including any amount payable under this Clause 6) we may require you to interest
on that amount of the default rate from the date on which the amount was
due until it is paid to the Bank (whether before or after judgment. Interest, if
unpaid, may be added to the amount in default at monthly intervals. The default
rate shall be the rate determined by the Bank to be 3% per annum higher than the
rate of interest specified in the Specific Terms and Conditions that would
normally apply
6.4 You shall indemnify the Bank against any costs incurred or losses reasonably
sustained by the Bank as the result of any Event of Default happening or any
failure by to pay any amount demanded by the Bank as a result of an Event of
Default
6.5 You shall also pay any costs and expenses reasonably incurred by the Bank in
enforcing or perfecting any security for the loan and in enforcing or preserving
its rights under this agreement
Other
7.1 This agreement (and any non-contractual obligations arising out of or in
connection with this agreement) shall be construed and have effect in accordance
with the applicable law and is subject to the jurisdiction of the Courts in the
jurisdiction of the applicable law. The applicable law will be the laws of
England and Wales or the laws of Scotland; it will be the governing law of the
country in which the branch or office of the Bank given at the heading of this
agreement is situated on the date this agreement is signed by the Bank. The Bank
may take action against you in any other jurisdiction where proceedings may be
lawfully commenced.
7.2 No delay or omission by the Bank in exercising any of its rights hereunder
shall
operate or be construed as a waiver, nor shall any single or partial exercise of
any such right prevent any other or further exercise of any other right
7.3 If the loan is to be borrowed, or if any payment becomes due from you, on a
day which is not a business day then the amount concerned will be borrowed or,
as the case may be, will become payable on the next business day.
7.4 The Bank may use any credit balance there may be on any of your accounts
held with the Bank towards payment of any amounts owed by you to the Bank under
this agreement without notifying you beforehand, whether such credit balances
are in sterling or any other currency or are deposited for fixed or determinable
periods.
7.5 Unless otherwise agreed by the Bank you shall at all times during the term
of this agreement keep a servicing account with the Bank and of amounts from
time to time due to the Bank under this agreement may be debited to that
account. The Bank recommends that you make sure you have enough funds to meet
all such payments as they become due. If you do not maintain such an account
until the Bank, the Bank may (without prejudice to its rights under Clause 6.1
above) add to your loan account any interest that is to be paid by you but which
is not paid on the date it is due for payment. The Bank may charge interest an
any amount so added to the loan account
7.6 Any security given to the Bank (whether given before the date on which this
agreement is signed by the Bank or at any time in the future and whether or not
specified in this agreement) shall, unless otherwise agreed by the Bank, be
security not only for the loan but also for all other moneys and liabilities
whether certain or contingent at any time due, owing or incurred by you to the
Bank.



--------------------------------------------------------------------------------

LOGO [g593035ex10_3p018.jpg]

4 General terms and conditions
continued
7.7 The Bank may sell, assign/ transfer, securitise or otherwise dispose of in
any manner its rights or obligations under this agreement to any other person,
or enter into transactions which have the effect of transferring the economic or
credit risks and/or rewards of the Bank under this agreement with any other
person.
You will promptly execute any documents that the Bank may reasonably require to
give effect to any such assignment, assignation, transfer, securitisation or
other disposal. You may not assign, transfer or otherwise dispose of any of your
rights, obligations or benefits under this agreement.
7.8 In the event of, or in connection or contemplation of, a proposed sale.
assignment, securitisation, transfer or other disposal of risks and/or rewards
of the loan (or part of it) or sale, assignment, transfer, securitisation or
other disposed of any of the Bank’s rights under this agreement the Bank may
disclose information about you, your finances and this agreement to any
potential purchaser, assignee, transferee, counterparty to an agreement
transferring risks and/or rewards, rating agencies, listing authorities, their
and our advisers, or any other person to whom the Bank may deem it necessary to
disclose such information to in relation to any proposed safe, securitisation,
transfer, assignment or transfer of risks and/or rewards.
7.9 You consent to the Bank disclosing information about you, your finances and
this agreement to any person providing any security for any of your obligations,
and to them giving us information about you.
7.10 This agreement and all communications from you to the Bank in connection
with this agreement and the loan (all of which are to be sent in writing to the
Bank) shall, in the case of a Company or limited Liability Partnership, be
signed on your behalf either in accordance with the mandate given by you to the
Bank, or if requested by the Bank, in accordance with a specific resolution of
your Board of Directors/Members, or in the case of a partnership, shall be
signed by all partners unless otherwise agreed by the Bank, or in all other
cases, shall be signed in accordance with the mandate given by you to the Bank.
7.11 Any change to this agreement other than the changes to be made by the Bank
as provided in this agreement must be made in writing and be signed by the
contracting parties.
7.12 If the loan is available to more than one person, each and every
undertaking and liability of all of you under and in connection with this
agreement shall be joint and several and references to you shall mean any one or
more of you. Therefore each of you is jointly and separately responsible for
complying with the terms and conditions of this agreement and for repaying all
the liabilities under this agreement and not just a share of them. The Bank may
take action against all or any one of you.
7.13 This Agreement is for the benefit of the contracting parties only and shall
not confer any benefit on or be enforceable by a third party.
7.14 The Specific Terms and Conditions and General Terms and Conditions together
with any Additional Terms and Conditions attached to this agreement shall be
read and construed as one agreement
7.15 In this agreement the following terms shall have the following meanings:
the “Bank” includes its successors and assigns.
“Base Rate” means the official bank rate from time to time of Bank of England
(or any rate at any time replacing that rate) which will be displayed in the
Bank’s branch where your account is held and on the Bank’s website, currently:
www.Iloydstsb.com/business, and may be varied (either up or down) by the Bank of
England at any time
a “business day” means a day other than a Saturday or a Sunday on which banks in
the jurisdiction of the applicable law are open for normal business.
“control” shall have the meaning given to it in Section 840 of the income and
Corporation Taxes Act 1988 or any amendment to or restatement of that Act for
the time being in force.
“current account” means your main business current account with the Bank.
“environment” means the following, in so far as they affect human well-being
(a) fauna and flora, (b) soil, water, air, climate and the landscape, and
(c) cultural heritage and the built environment
“environmental laws” means EU law and national laws and regulations as apply in
the jurisdiction of the applicable law referred to in Clause 7.1 above, as well
as applicable international treaties, of which a principal objective is the
preservation, protection or improvement of the environment.
“financial statement” means at any particular time the latest balance sheet and
profit and loss account of your business together with the notes to both. You
must ensure they are audited or signed by an independent accountant if required
by law or if reasonably required by the Bank. You must also ensure that, unless
the Bank allows otherwise (the Bank will not unreasonably withhold or delay its
permission), they are prepared on the same basis and (except to the extent
necessary to reflect any changes in generally accepted accounting principles in
accordance with the same accounting principles as the latest such balance sheet
and profit and loss account received by the Bank prior to the date on which this
agreement is signed by the Bank.
“loan” means, at any particular time, the total amount which may be borrowed by
you under this agreement or, if appropriate, the total amount which has been
debited to the loan account and remains outstanding of such time. The loan may,
at any time, include any interest, costs and charges added to the loan account
in accordance with this agreement.
“month” means a calendar month.
“parent” and “subsidiary” shall have respectively the meaning given to parent
undertaking and subsidiary undertaking in Section 1162 of the Companies Act 2006
or any amendment to or restatement of that Act for the time being in force,
During any period in which you do not have a subsidiary, all references to your
subsidiaries shall be ignored and the relevant text read and construed
accordingly
“servicing account” means an account through which the Bank channels your and
the Bank’s payments under this agreement. You may use your current account with
the Bank as your servicing account
“your business” shall include, in the case of a Company or a Limited Liability
Partnership, the business of your subsidiaries.
7.16 The Bank will not be liable for any loss, damage. Interruption, delay or
nonperformance in connection with this agreement to the extent that it is caused
by events which are beyond the Bank’s reasonable control which may include for
example explosion, terrorism, war, not or other civil disturbance or failure or
interruption of any electronic communications system caused by someone else.
7.17 If you do not pay the Bank what you owe under this agreement and the Bank
does not require you to pay interest on that amount at the default rate pursuant
to Clause 6.3 above and the Bank obtains judgment against you in a court, the
Bank may continue to charge interest on the judgment amount at the rate
specified in Section 2.3 of the Specific Terms and Conditions of the agreement.
7.18 If any term or provision in this agreement shall in whole or in port be
held to any extent to be invalid, void, illegal or unenforceable under any
enactment or rule of law. That term or provision shall to that extent be deemed
not to form part of this agreement and the enforceability of the remainder of
this agreement shall not be affected
7.19 You may at any time substitute any property charged to the Bank with
alternative property if the alternative property has a value at least equal to
the value of the properly to be released. When the Bank is satisfied that the
alternative security is fully effective, it will discharge the security being
substituted.
Use of Principal Information and Credit, Fraud and Identification Checks
When you apply to open on account we will check our own records for information
on individuals who are Key Account Parties. “Key Account Parties” are
individuals who are sole traders, proprietors, partners, directors, members,
beneficial owners, trustees or other controlling of the business or organisation
including signatories to the account. We may also carry out a search through
credit reference agencies on these individuals. The credit reference agencies
will keep a record of this search and this record may be used by other
organisations to verify their identities. We may also check or share information
with fraud prevention agencies to prevent fraud and money laundering.
When you apply for credit and credit related or other facilities, we may carry
out a search through credit reference agencies on you and/or Key Account
Parties. The credit reference agencies will keep a record of this search whether
or not the application proceeds. A record of the search on personal files will
not be made available to other organisations. A record of the search on the
business file will be made available to other organisations. We may also check
or share information with fraud prevention agencies to prevent fraud and money
laundering,
When you have an account with us, we may disclose how you have run your
account(s) to credit reference agencies. If you borrow and do not repay in full
and on time, we may tell the credit reference agencies. We may make periodic
searches of the Lloyds Banking Group records and credit reference agencies to
manage your account(s) including to make decisions whether to continue or extend
existing credit. The Lloyds Banking Group includes us and a number of other
companies using brands including Lloyds TSB, Halifax and Bank of Scotland, and
their associated companies. More information on the Lloyds Banking Group can be
found at www.lloydsbankinggroup.com. For these purposes “associated companies”
includes Lloyds Banking Group plc and any subsidiary, affiliate or other firm
directly or indirectly controlled from time to time by either Lloyds Banking
Group plc or us
We may also check and share information with fraud prevention agencies to
prevent fraud and money laundering.
If false or inaccurate information is provided or fraud is suspected, details
may be passed to fraud prevention agencies and other relevant agencies.
If you or Key Account Parties ask, we will tell you or them which credit
reference and fraud prevention agencies we have used so you or they can get a
copy of your or their details from these agencies.
This is a condensed guide to the use of your personal and business information
by us and at credit reference and fraud prevention agencies. If you would like
to read full details of how data may be used, please visit our website at
www.lloydstsb.com/commerial/customerdate or contact your relationship manager or
relationship team.
[Only applicable if you are a sole trader or a partnership of two or three
partners or an unincorporated body)
I am/We are* entering this agreement wholly or predominantly for the purposes of
a business carried on by me/us* or intended to be carried on by me/us *
I/We* understand that I/we* will not have the benefit of the protection and
remedies that would be available to me/us* under the Consumer Credit Act 1974 if
this agreement were a regulated agreement under that Act.
I/We* understand that this declaration does not affect the powers of the court
to make an order under section 140B of the Consumer Credit Act 1974 in relation
to a credit agreement where it determines that the relationship between the
creditor and the debtor is unfair to the debtor.
I am/We are* aware that, if I am/we are* in any doubt as to the consequences of
the agreement not being regulated by the Consumer Credit Act 1974 I/we should
seek independent legal advice.
*Delete as appropriate.



--------------------------------------------------------------------------------

LOGO [g593035ex10_3p019.jpg]

6 Your acceptance
By signing and returning this agreement:
(a) you acknowledge having received, read and understood a copy of this
agreement and agree to the Specific Terms and Conditions and to the General
Terms and Conditions set out above and to the attached Additional Terms and
Conditions form numbered
10412-0811
(together “the agreement”), you acknowledge that this agreement comprises all
the terms currently applicable to the loan and that no representation made in
good faith, warranty or undertaking has been made by the Bank in connection with
the loan which is not set out in this agreement, and you acknowledge that in
deciding to enter into this agreement and to proceed with any transaction or
project for which the loan has been sought you have not received or relied upon
any advice given by the Bank.
(b) (if you are a sole trader or a partnership of two or three partners or an
unincorporated body), you also acknowledge that you have made a declaration for
exemption relating to businesses as set out above.
This agreement creates legal obligations and therefore before signing we
recommend that you consider getting independent advice. This may help you in
understanding the potential consequences in the event that things go wrong.
For Company/Limited Liability Partnership
Signed for and on behalf of the customer by:
Director/name (delete as appropriate)
NIKIN PATEL
Signature
/s/ Nikin Patel
EMMA GAINFORD
Signature
/s/ Emma Gainford
Date 6 JANUARY 2012
Date 6-1-12
Pursuant to a Resolution of the board/members dated
This will be either the date of the account mandate, if an appropriate
resolution is contained therein, or the date of a specific resolution passed in
respect of this agreement.
For Sole Trader/Partnership (other than Limited Liability Partnership)
Signed by:
Signature
Date
Print name
Signature
Date
Print name
Signature
Date
Print name
Signature
Date
Print name
For bank use only
Manager/Authorised signatory
/s/ Leo Magee
Signed for and on behalf of the Bank by Manager/Authorised name
Date 6-1-12
Please contact your relationship team or branch if you’d like this in Braille,
large print or on audio tape
www.lloydstsb.com/business
We accept calls made through RNID Typetalk. Calls may be monitored or recorded
in case we need to check we have carried out your instructions correctly and to
help improve our quality of service.
Lloyds TSB Commercial is a trading name of Lloyds TSB Bank plc and Lloyds TSB
Scotland plc and serves customers with an annual turnover of up to £15M.
Lloyds TSB Bank plc Registered office: 25 Gresham Street, London EC2V 7HN.
Registered in England and Wales no. 2065 Telephone: 020 7626 1500.
Lloyds TSB Scotland plc Registered office: Henry Duncan House, 120 George
Street, Edinburgh EH2 4LH. Registered in Scotland no. 95237 Telephone: 0131 225
4555
Authorised and regulated by the Financial Services Authority under numbers
119278 and 191240 respectively. We subscribe to the Lending Code; copies of the
Code can be obtained from www.lendingstandardsboard.org.uk.
12512 0211



--------------------------------------------------------------------------------

Additional Terms and Conditions Financial Covenants    LOGO
[g593035ex10_3pg20.jpg]

Please contact your business team or branch if you’d like this in Braille, large
print or on audio tape. We accept calls made through RNID Typetalk. Calls may be
monitored or recorded in case we need to check we have carried out your
instructions correctly and to help improve our quality of service.

When this document has been signed by x Lloyds TSB Bank plc              Lloyds
TSB Scotland plc (the “Bank”) and Molecular Profiles Limited
                     *carrying on business under the name of
                     the terms and conditions below marked with an “X” will be
added to the terms and conditions set out in the BUSINESS LOAN AGREEMENT which
was signed by the Bank                      on (the “Agreement”). These
Additional Terms and Conditions shall apply for as long as any moneys are owing
to the Bank under the Agreement or the Bank is under any obligation under the
Agreement.

The covenants will be tested at the frequency annotated below against (a) each
financial statement, if the covenant is marked as being tested annually, and/or
(b) against your management accounts or, if appropriate, against your tenancy
schedules, if the covenant is marked as being tested monthly or quarterly. For
the avoidance of doubt:

 

(a) you are required to provide the Bank with sufficient information to enable
the Bank to test the covenants. This information is to be provided pursuant to
the Agreement, and

 

(b) the covenants will be tested for the period of the accounts unless, in the
case of a monthly or quarterly test, the covenant is also marked as being tested
on a rolling 12 months. In this case, each test will be for the 12 month period
ending on the test date.

 

              Frequency of Covenant testing               Monthly    Quarterly
   Annually    Rolling 12
months   CFADS to debt service    CFADS is not at any time to be less than     %
of the aggregate of the consolidated principal repayments and the consolidated
interest paid and payable (whether to the Bank or to any other person) for the
period covered by the accounts.    ¨    ¨    ¨    ¨   EBITDA to debt service   
EBITDA is not at any time to be less than     % of the aggregate of the
consolidated principal repayments and the consolidated interest paid and payable
(whether to the Bank or to any other person) for the period covered by the
accounts.    ¨    ¨    ¨    ¨   Minimum retained profit    Retained Profit of
not less than £             is to be reported in each financial statement
(commencing with the financial statement as at          ¨      Interest cover   
Your consolidated Profit Before Taxation and interest paid and payable is not at
any time to be less than     % of the consolidated interest paid and payable
(whether to the Bank or to any other person) for the period covered by the
accounts.    ¨    ¨    ¨    ¨   Gross rental cover    The total Rental Income
received by you from all Property is not at any time to be less than     % of
the aggregate of the principal repayments and the interest paid and payable to
the Bank for the period covered by the accounts.    ¨    ¨    ¨    ¨   Minimum
gross rent    The total rental income received by you from all Property is not
for any year to be less than £                ¨    ¨    ¨    ¨                
   Frequency of Covenant testing                    Monthly    Quarterly   
Annually x   Minimum net worth    Net Worth is at all times to be maintained at
not less than £ 4,000,000    ¨    ¨    x   Gearing    Borrowing is not at any
time to exceed     % of Net Worth    ¨    ¨    ¨   Good trade debtors cover   
Good Book Debts (after taking into account any amounts ranking in priority to
amounts owing to the Bank) are not at any time to be less than     % of your
utilisation of all facilities provided to you by the Bank.    ¨    ¨    ¨   Loan
to value    The total amount owing to the Bank (whether certain or contingent)
by you is not at any time to exceed the aggregate of     % of the latest
valuation received by the Bank of all Property (after taking into account any
amounts ranking in priority to amounts owing to the Bank)    ¨    ¨    ¨

 

* delete as appropriate



--------------------------------------------------------------------------------

Definitions

Borrowing shall include all your (and, if you have any subsidiaries, all of your
subsidiaries) borrowed moneys and all liabilities and indebtedness, whether or
not then due, under acceptance credits and hire purchase, instalment credit,
factoring, invoice discounting or similar agreements but excluding trade debts
and liabilities for the payment of tax. If you are a company or a limited
liability partnership. Borrowing shall exclude all loans from your directors or,
as the case may be, members.

CFADS (Cash Flow available for Debt Service) means your consolidated Profit
Before Taxation and interest paid and payable after adding back depreciation,
amortisation of goodwill and other non-cash profit and loss items, plus or minus
net movements in working capital, less tax paid, dividends paid and payable or,
as the case may be, drawings made available and capital expenditure paid (net of
capital expenditure funded by asset disposals and/or hire purchase and/or
finance leasing).

EBITDA means your consolidated Profit Before Taxation, depreciation,
amortisation of goodwill and of other intangibles and interest paid and payable
(but after dividends paid and payable or, as the case may be, after drawings
made available).

Good Book Debts means those debts due to you in the normal course of business
(over which a charge or security interest has been given to the Bank in a form
acceptable to the Bank) but excluding (a) any debts arising from the sale of
goods acquired which remain subject to reservation of title, (b) any debts more
than 3 months old or considered by you or your auditors (if appropriate) to be
irrecoverable, (c) any contract debtors, and (d) any contra or intra-group
debts.

Net Worth shall mean at any particular time:

(a) if you are a company or a limited liability partnership the aggregate of the
amount paid up on your issued share capital (if you have any) and the
consolidated distributable and non-distributable reserves of you and your
subsidiaries but (i) after deducting the total of any debit balance on profit
and loss account and the book value of goodwill and any other intangible assets,
and (ii) excluding any minority interests in subsidiaries and any increase in
the valuation of assets subsequent to the date of the financial statement, or

(b) if you are not a company or a limited liability partnership, the net
aggregate of all credit balances (after deducting any debit balances) of your
Capital Accounts (or the accounts similarly styled in the financial statement
which, for the avoidance of doubt, shall not include any loan moneys) less the
book value of goodwill and any other intangible assets, excluding any increase
in the valuation of assets subsequent to the date of the financial statement
but, at the discretion of the Bank, increased to include the amount of (i) any
undrawn profits, and (ii) any taxation reserves

Profit After Taxation and Profit Before Taxation shall include items of an
exceptional nature and shall exclude items of an extraordinary nature unless
taken into account at the Bank’s discretion for the purpose of any relevant
calculation.

Property means freehold and/or leasehold property (or, if in Scotland, heritable
property owned or leased) over which a charge or security interest has been
given to the Bank in a form acceptable to the Bank.

Rental Income means income derived from rents and service charges, excluding
sums charged in respect of insurance premiums, any statutory charges and any
intra-group rental income.

Retained Profit means your consolidated Profit After Taxation and dividends paid
and payable (or, as the case may be, after drawings made available) and after
deducting any profit attributable to minority interests in subsidiaries and
after taking into account any items of an extraordinary nature and any items of
an exceptional nature.

 

Note:   if you do not have any subsidiaries, references in these Additional
Terms and Conditions to “subsidiaries” and to “consolidated” shall be ignored
and the relevant text shall be read and construed accordingly.



--------------------------------------------------------------------------------

This document creates legal obligations and therefore before signing we
recommend that you consider getting independent advice. This may help you in
understanding the potential consequences in the event that things go wrong.

 

For Sole Trader/Partnership (other than Limited Liability Partnership)      
Signed by         Print name       Print name   Signature       Signature   Date
      Date   Print name       Print name   Signature       Signature   Date    
  Date   Print name       Print name   Signature       Signature   Date      
Date   For Company / Limited Liability Partnership       Signed for and on
behalf of       MOLECULAR PROFILES LTD       by       and by   Print name      
Print name   NIKIN PATEL     EMMA GAINFORD Signature       Signature   /s/ Nikin
Patel     /s/ Emma Gainford Date 6 JANUARY 2012     Date 6-1-12
*Director/Member/Authorised Signatory     *Authorised Signatory Pursuant to a
resolution of the board/members dated #             Date   Signed for and on
behalf of the Bank by       *Manager/Authorised Signatory    

*  Delete as appropriate.

/s/ Leo Magee    

#  This will be either the date of the account mandate, if an appropriate
resolution is contained therein or the date of a specific resolution passed in
respect of the loan

Date        

Lloyds TSB Bank plc Registered Office 25 Gresham Street, London EC2V 7HN
Registered in England and Wales, no 2065

Lloyds TSB Scotland plc Registered Office Henry Duncan House, 120 George Street,
Edinburgh EH2 4LH Registered in Scotland, no 95237

Authorised and regulated by the Financial Services Authority under numbers
119278 and 191240 respectively

Licensed under the Consumer Credit Act 1974 under registration numbers 0004685
and 0198797 respectively.

10412-0811



--------------------------------------------------------------------------------

LOGO [g593035ex10_3p023.jpg]

Business loan agreement
Variable rate only using funds from European Investment Bank Lloyds TSB
For lending unregulated under the Consumer Credit Act 1974 to Companies, Sole
Traders and Partnerships (including Limited Liability Partnerships) carrying on
business In England and Wales and/or Scotland
Guidance notes
Please write clearly in the white spaces with capital letters or cross the
boxes. We aim to provide the highest level of customer service possible. However
if you experience a problem we will always seek to resolve this as quickly and
efficiently as possible.
Calls may be monitored or recorded in case we need to check we have carried out
your instructions correctly and to help improve our quality of service. You can
request a copy of our “How to voice your concerns” leaflet from your
relationship team, business team or any branch. Our complaint procedures are
also on our website www.lloydstsb.com
1 Customer details
We Branch/office name and address
Lloyds TSB Bank plc Lloyds TSB Scotland plc 3rd Floor, Old Market Square,
Nottingham,
(the “Bank”) offer to you, the customer or customers referred to below, a loan
on the following terms and conditions.
Postcode NG1 6FD
Where this agreement includes any optional wording (as noted by a box) the
wording selected shall apply. Customer (other than Company or Limited Liability
Partnership)
Customer’s full name(s)
Customer (If Company or Limited Liability Partnership)
Business name
Molecular Profiles Limited
Registered number
03397582
Business address Continue listing of partners’ names on a separate sheet If
necessary
8 Orchard Place, Nottingham Business Park, Nottingham, Business trading name
Postcode NG8 6PX Business address
Postcode
2 Specific terms and conditions
Amount of the loan (excluding any amounts of interest that will be added to the
loan if the agreement provides for this) £1,000,000 The proceeds of the loan are
to be credited to: Account name and amount (if not the amount of the loan)
Purpose of the loan Molecular Profiles Limited
Construction of new office & laboratory (the Project)
Branch sort code
Account number
301898
01056523
Account name and amount (If not the amount of the loan)
The loan is to be borrowed in: One amount Several amounts
If borrowed in several amounts each is to be not less than £10,000 Branch sort
code
Account number
although the last amount borrowed may be smaller.
The loan must be borrowed on or before: 30/12/2012
Unless the Bank agrees otherwise: a) no borrowing may be made until all the
conditions mentioned in Clause 2.1 at the Specific Terms and Conditions have
been satisfied, and b) you will not be entitled to borrow any amount which has
not been borrowed by the agreed date



--------------------------------------------------------------------------------

LOGO [g593035ex10_3p024.jpg]

2 Specific terms and conditions continued
2.1 Preconditions and security
Unless received by the Bank prior to the date on which this agreement is signed
by the Bank, the Bank is to receive in form and substance acceptable to the Bank
the security (if any) listed in the Security Schedule and the documents,
evidence or other requirements of the preconditions (if any) set out in the
Preconditions Schedule Any security received should be accompanied by such
evidence as the Bank may reasonably require to confirm the value of such
security and to confirm that such security is fully effective.
2.2 Fees and costs
You shall pay any costs and expenses incurred by the Bank in assessing the loan,
in the preparation of this agreement, in the preparation, valuation, taking or
release of any guarantee or security at any time given in connection with this
agreement and in connection with the revaluation of any such security from time
to time. The Bank will provide you with a written estimate of the amount of any
such costs and expenses incurred by the Bank during the term of the loan before
such costs are incurred Arrangement fee £ 10,000 Security costs £ Estimated
Actual
The following charges shall be paid by you on demand by the Bank. These charges
are to be paid even if the loan is not borrowed. If these charges include any
estimated costs or fees, such costs or fees are based on the facts known to the
Bank at the date the Bank signed this agreement. The actual amount charged to
you in respect of these initial costs and expenses may be more or less than the
figure(s) quoted. Valuation fee £ Estimated Actual
As mentioned in Clauses 2, 3 & 6 of the General Terms and Conditions and, if
required by Section 2.6 of the Specific terms and Conditions, other costs may
arise in connection with the loan.
2.3 Interest Base Rate plus 1.95 % per annum Base Rate is currently 0.50 % per
annum
2.4 Payment of Interest
Please complete only one section Interest shall be:
The first interest payment date will be: After that interest will be paid by
you: Monthly Quarterly
paid by you.
The first date interest will be added to the loan is After that interest will be
added to the loan: Monthly Quarterly
added to the loan. paid by you until a certain date and then added to the loan.
The first interest payment date will be: The first date Interest will be added
to the loan is:
one month after draw down 13 months after draw down
After that interest will be paid by you: Monthly Quarterly After that interest
will be added to the loan. Monthly Quarterly
Interest will also be payable, or as the case may be, added to the loan on the
date of final repayment of the loan. Interest for any particular period is
calculated on the number of days in that period and a year of 365 days If you
fail to pay any amount payable under this agreement when due the rate of
interest may be increased in accordance with Clause 6.3 of the General Terms and
Conditions.
Interest is calculated on a daily basis on the amount of the loan from time to
time outstanding. The loan may include interest, costs and charges added to the
loan account in accordance with the terms of this agreement.



--------------------------------------------------------------------------------

LOGO [g593035ex10_3p025.jpg]

2 Specific terms and conditions continued
2.5 Repayment
Please cross the appropriate box(es) to indicate how the loan will be repaid.
The loan is repayable in: a single principal instalment on the payment date
Repayment amount £
Repayment date consecutive instalments in respect of principal only on the dates
and in the amounts set out in the Repayment Schedule. Any amount owing on the
final repayment date is to be paid on that date. Number of instalments
Final repayment date consecutive instalments commencing on the first repayment
date and ending on the final repayment date. Any amount owing on the final
repayment date is to be paid on that date. first repayment date
Monthly Quarterly Semi-annually Repayment type (e.g. principal plus interest)
Repayment amount Number of instalments £
Final repayment date consecutive instalments of principal and interest
commencing on the first repayment date and ending on the final repayment date
The amounts will vary with changes in interest and the number of days in the
charging period. First repayment date 13 months after draw down
Monthly Quarterly Number of instalments 168
Final repayment date
180 months after draw down consecutive instalments representing principal and
interest if the interest on the loan is at any time to be calculated with
reference to Base Rate you should note that variations in such rate after the
date on which this agreement is signed by the Bank may affect either or both of
the instalment amount and the term of the loan. Please see Clause 2.3 of the
General Terms and Conditions for further details. At the date on which this
agreement is signed by the Bank it is expected that final repayment of the loan
will be made by the final repayment date. First repayment date Monthly Quarterly
Repayment amount £
Number of instalment
Final repayment date
2.6 Early repayment charges
Is an early repayment charge payable? Yes No (For loans with a term of 5 years
or less from the date the loan is first borrowed) On the date of each early
repayment, you shall pay to the Bank an early repayment charge equal to 1% of
the amount then being repaid
(For loans with a term of over 5 years from the date the loan is first borrowed)
On the date of each early repayment made on or before the date which is 5 years
after the date the loan is first borrowed, you shall pay to the Bank an early
repayment charge equal to 1% of the amount then being repaid.
2.7 Period of offer
This agreement shall come into effect only if the Bank receives from you and
finds in order to signed copy of this agreement on or before: Date
03/02/2012



--------------------------------------------------------------------------------

LOGO [g593035ex10_3p026.jpg]

3 The schedules
Preconditions Schedule
The Bank has received in form and substance acceptable to it a full appraisal of
the Project, including a detailed cashflow of the projected cost. The appraisal
is to be prepared by a party acceptable to the Bank and is to show no issues of
concern to the Bank.
The Bank has received your written instruction for the loan monies to be placed
in an account with the Bank and between the following parties: Molecular
Profiles Limited, Nominated Signatory from Three Sixty Project Management
Limited and a Representative of the Quantity Surveyor (to be) nominated on
behalf of Wilson Bowden.
The Bank has received such evidence as it may require to confirm that no less
than £500,000 of your own moneys to be spent towards the Project has been placed
into an account with the Bank and between the fallowing parties: Molecular
Profiles Limited, Nominated Signatory from Three Sixty Project Management
Limited and a Representative of the Quantity Surveyor (to be) nominated on
behalf of Wilson Bowden.
Security Schedule
An unlimited debenture from Molecular Profiles Limited, and
A first legal charge from Molecular Profiles Limited over the freehold land and
buildings at 8 Orchard Place, Nottingham Business Park, Nottingham, NG8 6PX.
Repayment Schedule
Date Amount Date Amount



--------------------------------------------------------------------------------

LOGO [g593035ex10_3p027.jpg]

4 General terms and conditions
Use of Loan Proceeds
1.1 You confirm that you will use the loan exclusively for the purposes
specified in the Specific Terms and Conditions.
Payment
2.1 You will repay the loan on the dates, and in the manner set out in the
Specific Terms and Conditions. If the full amount of the loan is not borrowed
the amounts of the instalments detailed will reduce accordingly.
2.2 You may at any time after giving at least 5 business days’ notice to the
Bank repay the whole or part of the loan early. Unless the whole loan is repaid,
each early repayment must be of at least £2000 You cannot redraw any amount you
have paid off Where part of the loan is repaid early, the Bank will decide how
to apply the early repayment, either by
(a) reducing subsequent repayments proportionately, or
(b) applying the early repayment to the then latest scheduled repayment
instalments so as to reduce the term of the loan
2.3 If the repayment details set out in the Specific Terms and Conditions make
specific reference to this clause
(a) the Bank may (but is under no obligation) at any time after giving you at
least 30 days’ written notice vary the repayment instalment amount to reflect
any change in the rate of interest applicable to the loan, and
(b) the Bank may, if changes in the rate of interest applicable to the loan are
not taken into account by variations in the repayment instalment amount or if
for any reason any amount remains owing to the Bank on the anticipated final
repayment date, require you to continue the repayment instalments as set out in
the Specific Terms and Conditions until such time as all amounts owing under and
in connection with this agreement have been repaid in full
2.4 Where the amount of the loan specified in Section 2 of the Specific Terms
and Conditions does not exceed £25,000, the requirement to give at least 5
business days’ notice to the Bank to make early repayment of all or any part of
the loan and the minimum amount in respect thereof of £2,000, each as set out in
Clause 2.2 above, shall not apply.
2.5 Without prejudice to the Bank’s rights expressed in Clause 6.1 of the
General Terms and Conditions, If you fail to pay an instalment in full and on
time, and any part of that amount has not been paid by the time the Bank
calculates your next instalment amount, the Bank may (at its discretion):
(a) increase the amount of that next instalment and each of your remaining
regular instalments proportionally to ensure that the full balance of the loan
is repaid within the agreed term;
(b) extend the term of the loan; or
(c) increase the amount of your final instalment.
2.6 The Bank will apply any payments it receives from you against any interest
before any other amounts on your account, including the outstanding principal of
the loan. This will not apply to payments made specifically for fees and/or
charges or where the Bank collects the interest and principal that make up your
repayment from separate accounts.
2.7 All payments to be made by you shall be calculated and be made without (and
free and clear of any deduction for) set-off or counterclaim
Increased Costs and Changes in Circumstances
3.1 In running its business the Bank and any holding company of the Bank each
has to comply with certain regulations and requirements laid down by regulatory
and other official organisations or bodies as well as the law generally. The
rate of interest quoted in the Specific Terms and Conditions has been set in the
light of how this affects the cost (to the Bank and any such holding company) of
the Bank funding, agreeing to make or of making the loan available at the time
the Bank signed this agreement. If, as a result of any new laws, regulations or
requirements or any changes in existing ones, such cost is increased the Bank
may increase the rate of interest charged on the loan to compensate for that
extra cost. The Bank will advise you in writing within 30 days of such increase
taking effect
3.2 The Base Rate may change from time to time, if so, the Bank will tell you
about the change by putting notices in a selection of national newspapers, and
its branches within three business days of the change. The Bank will also update
its website and interest rate helpline within three business days of a Base Rate
change taking effect
3.3 (a) The Bank can change any term of this agreement at any time
(i) if the change is to your advantage;
(ii) to reflect changes in law, codes of practice which apply to the Bank or the
way the Bank is regulated, or
(iii) to reflect any changes the Bank makes to its systems or processes
(b) If Clause 3.3(a) above permits the Bank to make any change, the Bank will
tell you personally at least 30 days before the Bank makes a change to your
disadvantage (other than a change to the Base Rate, which will be made in
accordance with Clause 3.2 above). If you close or change your account within 60
days of the Bank telling you about this change and repay the outstanding
balance, the Bank will not charge you extra to do so and you will not be
required to pay any early repayment charges under Section 2. 6 of the Specific
Terms and Conditions
(c) The Bank can make any other changes straight away by telling you personally
or by putting notices in a selection of national newspapers, in its branches or
on its website within the next 30 days
(d) When the Bank tells you personally about a change it will do so by letter,
email, text, statement inserts or messages or in any other way which is sent to
you individually.
Representations
4.1 You represent that
(a) all action required or necessary to authorise the execution of this
agreement and the performance of your obligations under and in connection with
this agreement has been taken and neither the execution of this agreement nor
the performance of your obligations will constitute or result in any breach of
any agreement, law, requirement or regulation,
(b) no material litigation, administrative or judicial proceedings are presently
pending or threatened against you or your business or on your ability to meet
your obligations under or in connection with this agreement or any security
document given in connection with this agreement,
(c) there has been no material adverse change in the financial condition of your
business since the date of the financial statement received by the Bank prior to
the date on which this agreement is signed by the Bank, and
(d) no Event of Default (as described in Clause 6.1 below) has occurred and is
continuing or will occur as the result of a borrowing under this agreement and
no circumstance has occurred which, with the giving of notice or the passing of
time, could become or cause an Event of Default
4.2 You shall be deemed to repeat the above representations on each day (with
reference to the facts and circumstances then existing) prior to borrowing the
loan and thereafter until all amounts payable to the Bank under this agreement
have been paid.
Undertakings
Prior to drawdown of the loan and thereafter until all amounts payable to the
Bank under this agreement have been paid:
5.1 you shall not:
(a) without the Bank’s consent create or allow to be in place any mortgage,
charge or other security interest or encumbrance over the whole or any part of
your business or any of the property, income or other assets of your business or
enter into any transaction which in the Bank’s opinion has a similar effect, or
factor or assign any debts.
(b) sell, lease or otherwise dispose or attempt to dispose of the whole or any
part of your business or any of the property, income or other assets of your
business other than for a full and fair value (save that no such sale, lease or
other disposal may be made or entered into (i) if it would breach the terms of
any security document given to the Bank, or (ii) in respect of any undertaking,
property, revenue or asset over which the Bank then has a fixed charge or fixed
security interest),
(c) significantly change the nature of your business as it is now conducted, or
(d) in the case of a Company or a Limited Liability Partnership, allow any
subsidiary to do any of the above,
5.2 you shall promptly provide the Bank with copies of any financial information
that the Bank may from time to time reasonably request, including but not
limited to:
(a) copies of your financial statement within 180 days of the end of each
financial year, and
(b) copies of your periodic management accounts at such intervals as the Bank
may require in a form acceptable to the Bank within 30 days of the end of the
period to which they relate. The Bank may at its option require such management
accounts to incorporate on age-analysis of debtors, a schedule of all tenancies
(if any) of any property held by the Bank as security at the date of the
accounts, and/or a breakdown of stock in trade.
5.3 you shall maintain with reputable underwriters or insurance companies
adequate Insurance on and over your business and the assets of your business,
such insurance to be against such risks and to the extent usual for persons
carrying on a business such as that carried on by you and, from time to time
upon the request of the Bank, you shall furnish the Bank with evidence of such
insurance.
5.4 if you have taken out a general insurance policy in connection with the
loan, the Bank will hold any money the Bank receives in relation to the
Insurance (including any claims payments paid to the Bank by the Insurer) in its
capacity as a bank approved by the Financial Services Authority, rather than as
a trustee for you (or in Scotland as an agent for you), and the Financial
Services Authority’s client money rules do not apply to the money so held. Any
insurance benefits the Bank receives from your insurance company, relating to
the repayment of the loan, will be used towards paying off what you owe in this
agreement,
5.5 if the ratio of the loan to the value of the security given to the Bank is
at any time higher than that applicable on the date this agreement was signed by
the Bank and unless any specific requirement is set out in any Additional Terms
and Conditions added to this agreement (which requirement shall take precedence
over this Cause) you agree promptly to -
(a) reduce the loan (in accordance with Clause 2 above including paying any
early repayment charges if required under Section 2.6 of the Specific Terms and
Conditions), or
(b) provide the Bank with additional security acceptable to the Bank, and
(c) provide such evidence as the Bank may from time to time require to confirm
the value of such security and to confirm that the security remains effective
The Bank may have the security given to it revalued at any time during the term
of the loan where, for example, the Bank needs to meet any regulatory
requirements or to check that the value continues to be adequate security for
repayment of the loan. You will pay the cost incurred by the Bank (acting
reasonably) for each revaluation,
5.6 you shall conform at all times with all applicable EU and national laws
including, but not limited to, environmental laws (as defined in Clause 7.16
below).



--------------------------------------------------------------------------------

LOGO [g593035ex10_3p028.jpg]

4 General terms and conditions continued
5.7 you shall, from time to time and upon reasonable notice given by the Bank
(following a request made by the European Investment Bank to the Bank), permit
any person(s) appointed by the European Investment Bank or any person(s) with
appropriate authority from the Court of Auditors at the European Commission to
inspect all sites, installations and works used by you and connected in any way
with the purposes specified in the Specific Terms and Conditions, the inspection
being for the purpose of ascertaining whether you are using the loan exclusively
for those purposes in accordance with the terms and conditions of this
agreement, and you shall provide such persons with all necessary assistance and
information for such an inspection (the Bank reserves the right to appoint a
person to accompany the person appointed by the European Investment Bank or
authorised by the European Commission on such an inspection), and
5.8 you shall deliver to the Bank such information as the European Investment
Bank shall reasonably require concerning your activities and general financial
position and you hereby agree that the Bank may disclose such information
(including, but not limited to, the financial statement) to the European
Investment Bank
Default and Termination
6.1 The events listed in (a) to (j) of this Clause 6.1 are called “Events of
Default” As soon as an Event of Default happens or at any time thereafter, by
giving notice to you, the Bank may cancel any obligations it has to lend money
to you and may also make the loan become repayable on demand. When the loan is
repayable on demand, you must repay the loan to the Bank together with all
interest which has accrued on the loan and any other amounts owing under or in
connection with this agreement as soon as the Bank requests you to pay these
amounts. However you will not be required to pay any early repayment charges
under Section 2.6 of the Specific “ Terms and Conditions. The Bank may do this
at the time the loan becomes repayable on demand or at any later time.
Events of Default
(a) you fail to pay when due any indebtedness owed by you to the Bank,
(b) you fail to comply with any other obligation or undertaking to the Bank, or
with the terms of this agreement or any other agreement with the Bank, or an
event of default arises in connection with any other agreement with the Bank,
(c) you fail to pay when due any indebtedness owed by you to another creditor or
any of your creditors changes (or obtains the right to change) the original date
on which that indebtedness is or was due to be paid to an earlier date as a
result of your failure to comply with obligations in connection with that
indebtedness,
(d) any representation or statement made by you to the Bank, whether or not in
connection with this agreement, proves to have been incorrect or inaccurate when
made or deemed made,
(e) any guarantee, other security or other document or arrangement relied upon
by the Bank in connection with the loan ceases to be continuing or ceases to
remain fully effective or notice of discontinuance is received by the Bank or if
the Bank reasonably believes that the effectiveness of any such document or
arrangement is in doubt or if any provision of such document or arrangement is
not complied with for any reason or any favourable tax treatment afforded to any
pension policy or to any life policy held by or charged to the Bank ceases to be
available,
(f) in the case of a Company or a Limited Liability Partnership
(i) any person with a legal claim takes possession or a receiver, administrator,
custodian, trustee, liquidator or similar official is appointed of the whole or
any part of your business or of any of the assets of your business or an
administration application is presented or made for the making of an
administration order or a notice of intention to appoint an administrator is
issued by you or your directors or (in the case of a Limited Liability
Partnership) your members or by the holder of a qualifying floating charge or
notice of appointment of an administrator is filed by any person with the court
or a judgment, decree or diligence is made or granted against you,
(ii) proceedings are commenced or a petition is presented or an order is made or
a resolution is passed for your winding up or you are or become insolvent,
(iii) you stop or threaten to stop payment of your debts generally or you are
deemed by law unable to pay your debts or you or your directors or (in the case
of a Limited Liability Partnership) your members convene or become obliged to
convene a meeting of shareholders, members or creditors with a view to winding
up or an application is made in connection with a moratorium or a proposal to
creditors for a voluntary arrangement is made by you or you take any action
(including entering negotiations) with a view to readjustment, rescheduling,
forgiveness or deferral of any part of your indebtedness,
(iv) the persons who now control you cease to have such control, or
(v) any of the events set out in this Clause 6.1(f) occur in relation to any
parent or subsidiary or any guarantor of or provider of security for the loan
or, in the case of any individual that provides any guarantee or other security
for the loan, a petition is presented for a bankruptcy or sequestration order
against any such individual or any such individual dies or becomes incapable of
managing his or her affairs by reason of mental disorder, or any action is taken
in any jurisdiction which is similar or analogous to any of these events in
respect of you or any of the aforementioned parties,
(g) in all other cases
(i) any person with a legal claim takes possession or a receiver, administrator,
judicial factor, interim trustee, trustee in sequestration or similar official
is appointed of the whole or any part of your business or of any of your
business assets or an application or a petition is presented or made for either
an administration or a bankruptcy order against you or a judgment, decree or
diligence is made or granted against you,
(ii) a petition is presented or an order is made for your winding up (if you are
a partnership) or you resolve either to cease trading or to wind up your
business in any way or dissolve such business for any reason,
(iii) you stop or threaten to stop payment of your debts generally or you are
deemed by law unable to pay your debts or on application is made in connection
with a moratorium or a proposal to creditors for a voluntary arrangement by you
or you take any action (including entering negotiations) with a view to
readjustment, rescheduling, forgiveness or deferral of any part of your
indebtedness,
(iv) you die or become incapable of managing and administering your property and
affairs by reason of mental disorder or (if you are a partnership) there is any
change in the membership of the partnership, or
(v) any of the events set out in this Clause 6.1(g) occur in relation to any
guarantor of or provider of security for the loan or any action is taken in any
jurisdiction which is similar or analogous to any of these events in respect of
you or any guarantor of or provider of security,
(h) you cease or threaten to cease to carry on your business in the normal
course or you fail to maintain or breach any franchise, license or right
necessary to conduct your business or breach any legislation relating to your
business, including but not limited to any applicable environmental protection
laws,
(i) you fail or have failed to disclose to the Bank any important information
that is relevant to the loan or the security required or you undertake or are
subject to any action or occurrence which the Bank reasonably believes could
place at risk the payment of any amount owing to the Bank, or
(j) you do not have a servicing account.
6.2 If any Event of Default happens or anything happens that might reasonably be
expected to lead to an Event of Default, you shall inform the Bank immediately.
6.3 If any amount payable in respect of this agreement is not paid when due
(including any amount payable under this Clause 6) we may require you to pay
interest on that amount at the default rate from the date on which the amount
was due until it is paid to the Bank (whether before or after judgment),
interest, if unpaid, may be added to the amount in default at monthly intervals.
The default rate shall be the rate determined by the Bank to be 3% per annum
higher than the rate of interest specified in the Specific Terms and Conditions
that would normally apply.
6.4 You shall indemnify the Bank against any costs incurred or losses reasonably
sustained by the Bank as the result of any Event of Default happening or any
failure by you to pay any amount demanded by the Bank as a result of an Event of
Default,
6.5 You shall also pay any costs and expenses reasonably incurred by the Bank in
enforcing or perfecting any security for the loan and in enforcing or preserving
its rights under this agreement
Other
7.1 This agreement (and any non-contractual obligations arising out of or in
connection with this agreement) shall be construed and have effect in accordance
with the applicable law and is subject to the jurisdiction of the Courts in the
jurisdiction of the applicable law. The applicable law will be the laws of
England and Wales or the laws of Scotland; It will be the governing law of the
country in which the branch or office of the Bank given at the heading of this
agreement is situated on the date this agreement is signed by the Bank. The Bank
may take action against you in any other jurisdiction where proceedings may be
lawfully commenced
7.2 No delay or omission by the Bank in exercising any of its rights hereunder
shall operate or be construed as a waiver, nor shall any single or partial
exercise of any such right prevent any other or further exercise of any other
right
7.3 if the loan is to be borrowed, or if any payment becomes due from you, on a
day which is not a business day then the amount concerned will be borrowed or,
as the case may be will become payable on the next business day.
7.4 The Bank may use any credit balance there may be on any of your accounts
held with the Bank towards payment of any amounts owed by you to the Bank under
this agreement without notifying you beforehand, whether such credit balances
are in sterling or any other currency or are deposited for feud or determinable
periods.
7.5 Unless otherwise agreed by the Bank you shall at all times during the term
of this agreement keep a servicing account with the Bank and all amounts from
time to time due to the Bank under this agreement may be debited to that
account. The Bank recommends that you make sure you have enough funds to meet
all such payments as they become due if you do not maintain such an account with
the Bank, the Bank may (without prejudice to its rights under Clause 6.1 above)
add to your loan account any interest that is to be paid by you but which is not
paid on the date it is due for payment. The Bank may charge interest on any
amount so added to the loan account.
7.6 Any security given to the Bank [whether given before the date on which this
agreement is signed by the Bank or at any time in the future and whether or not
specified in this agreement] shall, unless otherwise agreed by the Bank, be
security not only for the loan but also for all other moneys and liabilities
whether certain or contingent at any time due, owing or incurred by you to the
Bank.



--------------------------------------------------------------------------------

LOGO [g593035ex10_3p029.jpg]

4 General terms and conditions continued
7.7 The Bank may sell, assign, transfer, securitise or otherwise dispose of in
any manner its rights or obligations under this agreement to any other person,
or enter into transactions which have the effect of transferring the economic or
credit risks and/or rewards of the Bank under this agreement with any other
person.
You will promptly execute any documents that the Bank may reasonably require to
give effect to any such assignment, assignation, transfer, securitisation or
other disposal. You may not assign, transfer or otherwise dispose of any of your
rights, obligations or benefits under this agreement
7.8 In the event of, or in connection or contemplation of, a proposed sole,
assignment, securitisation, transfer or other disposal of risks and/or rewards
of the loan (or part of it) or sale, assignment, transfer, securitisation or
other disposal of any of the Bank’s rights under this agreement the Bank may
disclose information about you, your finances and this agreement to any
potential purchaser, assignee, transferee, counterparty to an agreement
transferring risks and/or rewards, rating agencies, listing authorities, their
and our advisers, or any other person to whom the Bank may deem it necessary to
disclose such information to in relation to any proposed sale, securitisation,
transfer, assignment or transfer of risks and/or rewards.
7.9 You consent to the Bank disclosing Information about you, your finances and
this agreement to any person providing any security for any of your obligations,
and to them giving us information about you.
7.10 This agreement and all communications from you to the Bank. In connection
with this agreement and the loan (all of which are to be sent in writing to the
Bank) shall, in the case of a Company or Limited Liability Partnership, be
signed on your behalf either in accordance with the mandate given by you to the
Bank, or if requested by the Bank, in accordance with a specific resolution of
your Board of Directors/Members, or in the case of a partnership, shall be
signed by all partners unless otherwise agreed by the Bank, or in all other
cases, shall be signed in accordance with the mandate given by you to the Bank
7.11 Any change to this agreement other than the changes to be made by the Bank
as provided In this agreement must be made in writing and be signed by the
contracting parties
7.12 If the loan is available to more than one person, each and every
undertaking and liability of all of you under and in connection with this
agreement shall be joint and several and references to you shall mean any one or
more of you. Therefore each of you is jointly and separately responsible for
complying with the terms and conditions of this agreement and for repaying all
the liabilities under this agreement and not just a share of them. The Bank may
take action against all or any one of you.
7.13 This agreement is for the benefit of the contracting parties only and shall
not confer any benefit on or be enforceable by a third party
7.14 The Specific Terms and Conditions and General Terms and Conditions together
with any Additional Terms and Conditions attached to this agreement shall be
read and construed as one agreement.
7.15 In this agreement the following terms shall have the following meanings:
the “Bank” includes its successors and assigns
“Base Rate” means the official bank rate from time to time of Bank of England
(or any rate at any time replacing that rate) which will be displayed in the
Bank’s branch where your account is held and on the Bank’s website, currently
www.lloydstsb.com/business, and may be varied (either up or down) by the Bank of
England at any time.
a “business day” means a day other than a Saturday or a Sunday on which banks in
the jurisdiction of the applicable law are open for normal business.
“control” shall have the meaning given to it in Section 840 of the Income and
Corporation Taxes Act 1988 or any amendment to or restatement of that Act for
the time being in force.
“current account” means your main business current account with the Bank.
“environment” means the following, in so far as they affect human well-being
(a) fauna and flora; (b) soil, water, air, climate and the landscape, and (c)
cultural heritage and the built environment.
“environmental laws” means EU law and national laws and regulations as apply in
the jurisdiction of the applicable law referred to in Clause 7.1 above, as well
as applicable international treaties, of which a principal objective is the
preservation, protection or improvement of the environment
“financial statement” means at any particular time the latest balance sheet and
profit and loss account of your business together with the notes to both. You
must ensure they are audited or signed by an independent accountant if required
by law or if reasonably required by the Bank. You must also ensure that, unless
the Bank allows otherwise (the Bank will not unreasonably withhold or delay its
permission), they are prepared on the same basis and (except to the extent
necessary to reflect any changes in generally accepted accounting principles) in
accordance with the same accounting principles as the latest such balance sheet
and profit and loss account received by the Bank prior to the date on which this
agreement is signed by the Bank
“loan” means, at any particular time, the total amount which may be borrowed by
you under this agreement or, if appropriate, the total amount which has been
debited to the loan account and remains outstanding at such time. The loan may,
at any time, include any interest, costs and charges added to the loan account
in accordance with this agreement
“month” means a calendar month
“parent” and “subsidiary” shall have respectively the meaning given to parent
undertaking and subsidiary undertaking in Section 1162 of the Companies Act 2006
or any amendment to or restatement of that Act for the time being in force.
During any period in which you do not have a subsidiary, all references to your
subsidiaries shall be ignored and the relevant text read and construed
accordingly.
“servicing account” means an account through which the Bank channels your and
the Bank’s payments under this agreement. You may use your current account with
the Bank as your servicing account.
“your business” shall include, in the case of a Company or a Limited Liability
Partnership, the business of your subsidiaries.
7.16 The Bank will not be liable for any loss, damage, interruption, delay or
non-performance in connection with this agreement to the extent that it is
caused by events which are beyond the Bank’s reasonable control which may
include for example explosion, terrorism, war, riot or other civil disturbance
or failure or interruption of any electronic communications system caused by
someone else.
7.17 If you do not pay the Bank what you owe under this agreement and the Bank
does not require you to pay interest on that amount at the default rate pursuant
to Clause 6.3 above and the Bank obtains judgment against you in a court, the
Bank may continue to charge interest on the judgment amount at the rate
specified in Section 2.3 of the Specific Terms and Conditions of this agreement
7.18 If any term or provision in this agreement shall in whole or in part be
held to any extent to be invalid, void, illegal or unenforceable under any
enactment or rule of law, that term or provision shall to that extent be deemed
not to form part of this agreement and the enforceability of the remainder of
this agreement shall not be affected.
7.19 You may at any time substitute any property charged to the Bank with
alternative property if the alternative property has a value at least equal to
the value of the property to be released. When the Bank is satisfied that the
alternative security is fully effective, it will discharge the security being
substituted.
Use of Personal Information and Credit, Fraud and Identification Checks
When you apply to open an account, we will check our own records for information
on Individuals who are Key Account Parties. “Key Account Parties” are
Individuals who are sole traders, proprietors, partners, directors, members,
beneficial owners, trustees or other controlling officials of the business or
organisation including signatories to the account. We may also carry out a
search through credit reference agencies on these Individuals. The credit
reference agencies will keep a record of this search and this record may be used
by other organisations to verify their Identities. We may also check or share
information with fraud prevention agencies to prevent fraud and money
laundering.
When you apply for credit and credit related or other facilities, we may carry
out a search through credit reference agencies on you and/or Key Account
Parties. The credit reference agencies will keep a record of this search whether
or not the application proceeds. A record of the search on personal files will
not be made available to other organisations. A record of the search on the
business file will be made available to other organisations. We may also check
or share information with fraud prevention agencies to prevent fraud and money
laundering.
When you have an account with us, we may disclose how you have run your
account(s) to credit reference agencies. If you borrow and do not repay in full
and on time, we may tell the credit reference agencies. We may make periodic
searches of the Lloyds Banking Group records and credit reference agencies to
manage your account(s) including to make decisions whether to continue or extend
existing credit. The Lloyds Banking Group includes us and a number of other
companies using brands including Lloyds TSB, Halifax and Bank of Scotland, and
their associated companies. More information on the Lloyds Banking Group can be
found at www.lloydsbankinggroup.com. For these purposes “associated companies”
includes Lloyds Banking Group plc and any subsidiary, affiliate or other firm
directly or indirectly controlled from time to time by either Lloyds Banking
Group plc or us.
We may also check and share information with fraud prevention agencies to
prevent fraud and money laundering.
If false or inaccurate information is provided or fraud is suspected, details
may be passed to fraud prevention agencies and other relevant agencies.
If you or Key Account Parties ask, we will tell you or them which credit
reference and fraud prevention agencies we have used so you or they can get a
copy of your or their details from these agencies.
This is a condensed guide to the use of your personal and business information
by us and at credit reference and fraud prevention agencies. If you would like
to read full details of how data may be used, please visit our website at
www.lloydstsb.com/commercial/customerdata or contact your relationship manager
or relationship team.
5. Declaration for exemption relating to business (sections 16B and 189(1) and
(2) Consumer Credit Act 1974)
(Only applicable if you are a sole trader or a partnership of two or three
partners or an unincorporated body)
I am/We are* entering this agreement wholly or predominantly for the purposes of
a business carried on by me/us* or intended to be carried on by me/us.*
I/We* understand that I/we* will not have the benefit of the protection and
remedies that would be available to me/us* under the Consumer Credit Act 1974 if
this agreement were a regulated agreement under that Act.
I/We* understand that this declaration does not affect the powers of the court
to make an order under section 1408 of the Consumer Credit Act 1974 in relation
to a credit agreement where it determines that the relationship between the
creditor and the debtor is unfair to the debtor.
I am/We are* aware that, if I am/we are* in any doubt as to the consequences of
the agreement not being regulated by the Consumer Credit Act 1974 I/We should
seek independent legal advice.
*Delete as appropriate.



--------------------------------------------------------------------------------

LOGO [g593035ex10_3p030.jpg]

6 Your acceptance
By signing and returning this agreement:
(a) you acknowledge having received, read and understood a copy of this
agreement and agree to the Specific Terms and Conditions and to the General
Terms and Conditions set out above and to the attached Additional Terms and
Conditions form numbered
10412-0811
(together “the agreement”), you acknowledge that this agreement comprises all
the terms currently applicable to the loan and that no representation made in
good faith, warranty or undertaking has been made by the Bank in connection with
the loan which is not set out in this agreement, and you acknowledge that in
deciding to enter into this agreement and to proceed with any transaction or
project for which the loan has been sought you have not received or relied upon
any advice given by the Bank.
(b) (If you are a sole trader or a partnership of two or three partners or an
unincorporated body), you also acknowledge that you have made a declaration for
exemption relating to businesses as set out above.
This agreement creates legal obligations and therefore before signing we
recommend that you consider getting independent advice. This may help you in
understanding the potential consequences in the event that things go wrong.
For Company/Limited Liability Partnership
Signed for and on behalf of the customer by:
Director/ name (delete as appropriate) /Authorised signatory name (delete as
appropriate)
NIKIN PATEL EMMA GAINFORD
Signature Signature
/s/ Nikin Patel /s/ Emma Gainford
Date 6 JANUARY 2012 Date 6.1.12
Pursuant to a Resolution of the board/members dated
This will be either the date of the account mandate, if an appropriate
resolution is contained
therein, or the date of a specific resolution passed in respect of this
agreement
For Sale Trader/Partnership (other than Limited Liability Partnership)
Signed by
Signature Signature
Date Date
Print name Print name
Signature Signature
Date Date
Print name Print name
For bank use only Manager/Authorised signatory
Signed for and on behalf of the Bank by: Manager/Authorised name /s/ Leo Magee
Date 6.1.12
Please contact your relationship team or branch if you’d like this in Braille,
large print or on audio tape www.lloydstsb.com/business
We accept calls made through RND Typetalk. Calls may be monitored or recorded in
case we need to check we have carried out your instructions correctly and to
help improve our quality of service
Lloyds TSB Commercial is a trading name of Lloyds TSB Bank plc and Lloyds TSB
Scotland plc and serves customers with an annual turnover of up to £15M.
Lloyds TSB Bank plc Registered office 25 Gresham Street, London EC2V 7HN.
Registered in England and Wales no. 2065 Telephone 020 7626 1500.
Lloyds TSB Scotland plc Registered office: Henry Duncan House, 120 George
Street, Edinburgh EH2 4LH. Registered in Scotland no. 95237 Telephone 0131 225
4555
Authorised and regulated by the financial Services Authority under numbers
119278 and 191240 respectively.
We subscribe to The Lending Code, copies of the Code can be obtained from
www.lendingstandardsboard.org.uk 12512 0211



--------------------------------------------------------------------------------

Additional Terms and Conditions Financial Covenants   LOGO
[g593035ex10_3p031logo.jpg]

Please contact your business team or branch if you’d like this in Braille, large
print or on audio tape. We accept calls made through RNID Typetalk. Calls may be
monitored or recorded in case we need to check we have carried out your
instructions correctly and to help improve our quality of service.

When this document has been signed by x Lloyds TSB Bank plc              Lloyds
TSB Scotland plc (the “Bank”) and Molecular Profiles Limited
                     *carrying on business under the name of
                     the terms and conditions below marked with an “X” will be
added to the terms and conditions set out in the BUSINESS LOAN AGREEMENT which
was signed by the Bank                      on                      (the
“Agreement”). These Additional Terms and Conditions shall apply for as long as
any moneys are owing to the Bank under the Agreement or the Bank is under any
obligation under the Agreement

The covenants will be tested at the frequency annotated below against (a) each
financial statement, if the covenant is marked as being tested annually, and/or
(b) against your management accounts or, if appropriate, against your tenancy
schedules, if the covenant is marked as being tested monthly or quarterly. For
the avoidance of doubt:

 

(a) you are required to provide the Bank with sufficient information to enable
the Bank to test the covenants. This information is to be provided pursuant to
the Agreement, and

 

(b) the covenants will be tested for the period of the accounts unless, in the
case of a monthly or quarterly test, the covenant is also marked as being tested
on a rolling 12 months. In this case, each test will be for the 12 month period
ending on the test date.

 

              Frequency of Covenant testing               Monthly    Quarterly
   Annually   

Rolling 12

months

  CFADS to debt service    CFADS is not at any time to be less than     % of the
aggregate of the consolidated principal repayments and the consolidated interest
paid and payable (whether to the Bank or to any other person) for the period
covered by the accounts.    ¨    ¨    ¨    ¨   EBITDA to debt service    EBITDA
is not at any time to be less than     % of the aggregate of the consolidated
principal repayments and the consolidated interest paid and payable (whether to
the Bank or to any other person) for the period covered by the accounts.    ¨   
¨    ¨    ¨   Minimum retained profit    Retained Profit of not less than
£             is to be reported in each financial statement (commencing with the
financial statement as at          ¨      Interest cover    Your consolidated
Profit Before Taxation and interest paid and payable is not at any time to be
less than     % of the consolidated interest paid and payable (whether to the
Bank or to any other person) for the period covered by the accounts.    ¨    ¨
   ¨    ¨   Gross rental cover    The total Rental Income received by you from
all Property is not at any time to be less than     % of the aggregate of the
principal repayments and the interest paid and payable to the Bank for the
period covered by the accounts.    ¨    ¨    ¨    ¨   Minimum gross rent    The
total rental income received by you from all Property is not for any year to be
less than £    ¨    ¨    ¨    ¨                    Frequency of Covenant testing
                   Monthly    Quarterly    Annually x   Minimum net worth    Net
Worth is at all times to be maintained at not less than £ 4,000,000    ¨    ¨   
x   Gearing    Borrowing is not at any time to exceed     % of Net Worth    ¨   
¨    ¨   Good trade debtors cover    Good Book Debts (after taking into account
any amounts ranking in priority to amounts owing to the Bank) are not at any
time to be less than     % of your utilisation of all facilities provided to you
by the Bank.    ¨    ¨    ¨   Loan to value    The total amount owing to the
Bank (whether certain or contingent) by you is not at any time to exceed the
aggregate of     % of the latest valuation received by the Bank of all Property
(after taking into account any amounts ranking in priority to amounts owing to
the Bank).    ¨    ¨    ¨

 

* delete as appropriate



--------------------------------------------------------------------------------

Definitions

Borrowing shall include all your (and, if you have any subsidiaries, all of your
subsidiaries’) borrowed moneys and all liabilities and indebtedness, whether or
not then due, under acceptance credits and hire purchase, instalment credit,
factoring, invoice discounting or similar agreements but excluding trade debts
and liabilities for the payment of tax. If you are a company or a limited
liability partnership. Borrowing shall exclude all loans from your directors or,
as the case may be, members.

CFADS (Cash Flow available for Debt Service) means your consolidated Profit
Before Taxation and interest paid and payable after adding back depreciation,
amortisation of goodwill and other non-cash profit and loss items, plus or minus
net movements in working capital, less tax paid, dividends paid and payable or,
as the case may be, drawings made available and capital expenditure paid (net of
capital expenditure funded by asset disposals and/or hire purchase and/or
finance leasing)

EBITDA means your consolidated Profit Before Taxation, depreciation,
amortisation of goodwill and of other intangibles and interest paid and payable
(but after dividends paid and payable or, as the case may be, after drawings
made available).

Good Book Debts means those debts due to you in the normal course of business
(over which a charge or security interest has been given to the Bank in a form
acceptable to the Bank) but excluding (a) any debts arising from the sale of
goods acquired which remain subject to reservation of title, (b) any debts more
than 3 months old or considered by you or your auditors (if appropriate) to be
irrecoverable, (c) any contract debtors, and (d) any contra or intra-group
debts.

Net Worth shall mean at any particular time:

(a) if you are a company or a limited liability partnership the aggregate of the
amount paid up on your issued share capital (if you have any) and the
consolidated distributable and non-distributable reserves of you and your
subsidiaries but (i) after deducting the total of any debit balance on profit
and loss account and the book value of goodwill and any other intangible assets,
and (ii) excluding any minority interests in subsidiaries and any increase in
the valuation of assets subsequent to the date of the financial statement, or

(b) if you are not a company or a limited liability partnership, the net
aggregate of all credit balances (after deducting any debit balances) of your
Capital Accounts (or the accounts similarly styled in the financial statement
which, for the avoidance of doubt, shall not include any loan moneys) less the
book value of goodwill and any other intangible assets, excluding any increase
in the valuation of assets subsequent to the date of the financial statement
but, at the discretion of the Bank, increased to include the amount of (i) any
undrawn profits, and (ii) any taxation reserves.

Profit After Taxation and Profit Before Taxation shall include items of an
exceptional nature and shall exclude items of an extraordinary nature unless
taken into account at the Bank’s discretion for the purpose of any relevant
calculation.

Property means freehold and/or leasehold property (or, if in Scotland, heritable
property owned or leased) over which a charge or security interest has been
given to the Bank in a form acceptable to the Bank.

Rental Income means income derived from rents and service charges, excluding
sums charged in respect of insurance premiums, any statutory charges and any
intra-group rental income.

Retained Profit means your consolidated Profit After Taxation and dividends paid
and payable (or, as the case may be, after drawings made available) and after
deducting any profit attributable to minority interests in subsidiaries and
after taking into account any items of an extraordinary nature and any items of
an exceptional nature.

 

Note:   If you do not have any subsidiaries, references in these Additional
Terms and Conditions to “subsidiaries” and to “consolidated” shall be ignored
and the relevant text shall be read and construed accordingly.





--------------------------------------------------------------------------------

This document creates legal obligations and therefore before signing we
recommend that you consider getting independent advice. This may help you in
understanding the potential consequences in the event that things go wrong.

For Sole Trader/Partnership (other than Limited Liability Partnership)

 

Signed by         Print name       Print name   Signature       Signature   Date
      Date   Print name       Print name   Signature       Signature   Date    
  Date   Print name       Print name   Signature       Signature   Date      
Date   For Company / Limited Liability Partnership       Signed for and on
behalf of       MOLECULAR PROFILES LTD       by       and by   Print name      
Print name   NIKIN PATEL     EMMA GAINFORD Signature       Signature   /s/ Nikin
Patel     /s/ Emma Gainford Date 6 JANUARY 2012     Date 6-1-12
*Director/Member/Authorised Signatory     *Authorised Signatory/Secretary
Pursuant to a resolution of the board/members dated #             Date   Signed
for and on behalf of the Bank by       *Manager/Authorised Signatory    

*  Delete as appropriate.

/s/ Leo Magee    

#  This will be either the date of the account mandate, if an appropriate
resolution is contained therein or the date of a specific resolution passed in
respect of the loan

Date        

Lloyds TSB Bank plc Registered Office 25 Gresham Street, London EC2[ILLEGIBLE]
7HN. Registered in England and Wales, no 2065

Lloyds TSB Scotland plc Registered Office: Henry Duncan House, 120 George
Street, Edinburgh EM2 4LH Registered in Scotland, no 95237

Authorised and regulated by the Financial Services Authority under numbers
119278 and 191240 respectively

Licensed under the Consumer Credit Act 1974 under registration numbers 0004685
and 0198797 respectively



--------------------------------------------------------------------------------

LOGO [g593035ex10_3p034logo.jpg]    BUSINESS LOAN AGREEMENT

We LLOYDS TSB BANK PLC (the “Bank”) of Credit Fulfilment and Monitoring, Level
5, 110 St. Vincent Street, Glasgow G2 5ER offer you MOLECULAR PROFILES LIMITED
(company registered number 03397582) of 8 Orchard Place, Nottingham Business
Park, Nottingham, NG8 6PX a loan on the following terms and conditions.

SPECIFIC TERMS AND CONDITIONS

THE LOAN

The maximum amount of the loan (excluding any amounts of interest that will be
added to the loan) shall be £1,500,000. This amount is to be used for to assist
you with the construction of new offices and laboratory. The loan may be
borrowed in several amounts on or before 30th November 2012 or such later date
as the Bank may agree. You will not be entitled to borrow any amount that has
not been borrowed by the agreed date. The proceeds of the loan will be credited
to your current account no. 301898 01056523.

Unless the Bank agrees otherwise, no borrowing may be made until all the
PRECONDITIONS set out below have been satisfied.

PRECONDITIONS

Unless received by the Bank prior to the date on which this agreement is signed
by the Bank, the Bank is to receive in form and substance acceptable to the Bank
the security and other documents (if any) listed in the Security Schedule to
this agreement and the documents, evidence or other requirements of the
preconditions (if any) set out in the Preconditions Schedule to this agreement.
Any security received should be accompanied by such evidence as the Bank may
reasonably require to confirm the value of such security and to confirm that
such security is fully effective.

FEES AND COSTS

You shall pay any costs and expenses incurred by the Bank in assessing the loan,
in the preparation of this agreement and of any amendment, waiver or consent
letter at any time entered into, in the preparation, valuation, taking or
release of any guarantee or security at any time given in connection with this
agreement and in connection with the revaluation of any such security from time
to time. These costs and expenses may arise whether or not the loan is made
available to you. The Bank will provide you with an estimate of the amount of
any such costs and expenses before they are payable.

An arrangement fee of £15,000 is also payable. This fee shall be paid to the
Bank by you on the date the first amount is borrowed under this agreement.

As mentioned in clauses 3 & 6 of the GENERAL TERMS AND CONDITIONS, other costs
may arise in connection with the loan or in connection with the repayment of the
loan.

INTEREST

The rate of interest payable on the loan will be Base Rate plus an interest
margin of 2.55% per annum, currently 3.05% per annum in total.

Interest shall be paid by you prior to the first repayment date and added to the
loan from and after the first repayment date. Interest shall be paid or, as the
case may be, added to the loan 1 month after the date of the first borrowing, at
monthly intervals thereafter and on the date of final repayment of the loan.

Interest is calculated on a daily basis on the amount of the loan from time to
time outstanding. Interest for any particular period is calculated on the number
of days in that period and a year of 365 days.

If you fail to pay any amount payable under this agreement when due the rate of
interest may be increased in accordance with clause 6.3 of the GENERAL TERMS AND
CONDITIONS.



REPAYMENT

The loan is repayable in 168 consecutive monthly instalments representing
principal and interest commencing on the date which is 13 month after the date
the loan is first borrowed. The amount of these instalments will vary with
changes in the interest rate and the number of days in the charging period.

If the full amount of the loan is not borrowed the amounts of the instalments
detailed above will be reduced accordingly.

EARLY REPAYMENT

The loan may be repaid early in accordance with clause 2 of the GENERAL TERMS
AND CONDITIONS.

FINANCIAL COVENANTS

For as long as any moneys are owing to the Bank under this agreement or the Bank
is under any obligation under this agreement you shall comply with the financial
covenant set out below.

Net Worth is at all times to be maintained at not less than £4,000,000.

This covenant will be tested against each financial statement.



--------------------------------------------------------------------------------

Continuation of a LOAN AGREEMENT between

LLOYDS TSB BANK PLC and MOLECULAR PROFILES LIMITED

2

 

PERIOD OF OFFER

This agreement shall come into effect only if the Bank receives from you and
finds in order a signed copy of this agreement on or before 8th January 2012 (or
such later date as the Bank may agree).

GENERAL TERMS AND CONDITIONS

Use of Loan Proceeds

 

  1.1 Unless the loan is only for working capital or general business purposes,
each amount borrowed shall be held in trust for the Bank until used for the
purpose stated in the SPECIFIC TERMS AND CONDITIONS.

Repayment

 

  2.1 You will repay the loan on the dates and in the manner set out in the
REPAYMENT section of the SPECIFIC TERMS AND CONDITIONS.

If you fail to make any repayment in full and by the time the Bank calculates
the next repayment instalment amount, the Bank may (at its discretion and
without prejudice to the Bank’s rights expressed in clause 6.1 below):

 

  (a) increase the amount of that next instalment and each of your remaining
regular instalments proportionately to ensure that the full balance of the loan
is repaid within the agreed term of the loan;

 

  (b) extend the term of the loan; or

 

  (c) increase the amount of the final repayment instalment.

The Bank will apply any payments it receives from you against any interest
before any other amounts on your account, including the outstanding principal
balance of the loan. This will not apply to payments made specifically for fees
and/or charges or where the Bank collects the interest and principal that make
up your repayment from separate accounts.

 

  2.2 You may at any time after giving at least 5 business days’ notice to the
Bank make early repayment of all or any part of the loan together (in either
case) with interest accrued to the date of payment. Each early repayment of part
of the loan must be of at least £5,000 (excluding accrued interest). If the loan
is to be repaid in more than one amount, the Bank will decide how to apply the
early repayment, either (a) by reducing subsequent repayments proportionately or
(b) by applying the early repayment to the then latest scheduled repayment
instalments so as to reduce the term of the loan. No amount repaid early may be
borrowed again.

Increased Costs and Changes in Circumstances

 

  3.1 In running its business the Bank and any holding company of the Bank each
has to comply with certain regulations and requirements laid down by regulatory
and other official organisations or bodies as well as the law generally. The
rate of interest quoted in the SPECIFIC TERMS AND CONDITIONS has been set in the
light of how this affects the cost (to the Bank and any such holding company) of
the Bank funding, agreeing to make and of making the loan available at the time
the Bank signed this agreement. If, as a result of any new laws, regulations or
requirements or any changes in existing ones or in the interpretation or
application of any existing ones, such cost is increased, the Bank may increase
the rate of interest charged on the loan to compensate for that extra cost. The
Bank will advise you in writing within 30 days of such increase taking effect.

 

3.2   (a)   

If the currency in which the loan is denominated is due to be or has been
converted into the euro or into any other currency as a result of a change in
law, the Bank can amend any term of this agreement. Such an amendment will be
only to the extent the Bank thinks necessary to comply with any generally
accepted conventions and market practice in the London interbank market and
otherwise to reflect the change in currency and to put the Bank in the same
position, so far as possible, that it would have been in if no change in
currency had occurred.

 

  (b) The Bank can also change any term of this agreement at any time (even if
an Event of Default has not occurred):

 

  (i) to reflect the introduction of or any other change in law or in any code
of practice which applies to the Bank or the way the Bank is regulated;

 

  (ii) to reflect any changes the Bank makes to its systems or processes; or

 

  (iii) if the change is to your advantage.

 

  (c) If the Bank makes a change pursuant to this clause 3.2 which is to your
disadvantage, the Bank will give you 30 days’ prior notice. This notice may be
by letter, email, text, statement inserts or messages or in any other way which
is sent to you. The Bank can make any other changes straight away by telling you
personally or by putting notices in a selection of national newspapers, in its
branches or on its website within the next 30 days.

For the avoidance of doubt any change in Base Rate is not subject to 30 days’
notice. Base Rate may be changed at any time as specified in the definition of
Base Rate set out in clause 8.11 below.

 

  (d) At any time within 60 days of receipt of the Bank’s 30 days’ notice (as
referred to in paragraph (c) above) you may make early repayment of all (but not
part) of the loan. Such repayment shall be in accordance with clause 2 above.



--------------------------------------------------------------------------------

Continuation of a LOAN AGREEMENT between

LLOYDS TSB BANK PLC and MOLECULAR PROFILES LIMITED

3

 

Representations

 

  4.1 You represent that:

 

  (a) all action required or necessary to authorise the execution of this
agreement and the security documents (if any) required from you by this
agreement and the performance of your obligations under and in connection with
this agreement and such security documents has been taken,

 

  (b) neither the execution of this agreement nor the performance of your
obligations under and in connection with this agreement, including the giving of
any security, will constitute or result in any breach of any agreement, law,
requirement or regulation (including, for the avoidance of doubt, your
constitutive documents),

 

  (c) no material litigation, administrative or judicial proceedings are
presently pending or threatened against you, any of your subsidiaries or any of
your or any such subsidiary’s directors,

 

  (d) there has been no material adverse change in your financial condition or
that of any of your subsidiaries since the date of the financial statement
received by the Bank prior to the date on which this agreement is signed by the
Bank, and

 

  (e) no Event of Default (as described in clause 6.1 below) has occurred and is
continuing and no circumstance has occurred which, with the giving of notice or
the passing of time, could become or cause an Event of Default.

 

  4.2 You shall be deemed to repeat the above representations on each day (with
reference to the facts and circumstances then existing) prior to borrowing the
loan and thereafter until all amounts payable to the Bank under this agreement
have been paid.

Undertakings

Prior to borrowing the loan and thereafter until all amounts payable to the Bank
under this agreement have been paid:

 

  5.1 neither you nor any of your subsidiaries shall without the Bank’s consent:

 

  (a) create or allow to be in place any mortgage, charge or other security
interest or encumbrance over the whole or any part of your or their business or
any of the property, income or other assets of your or their business or enter
into any transaction which in the Bank’s opinion has a similar effect, or factor
or assign arty debts,

 

  (b) part with, sell, transfer, lease or otherwise dispose of (or attempt or
agree to do any such thing) the whole or any material part of your or any of
your subsidiary’s undertaking, property, revenue or assets (either by a single
transaction or a number of transactions whether related or not) other than for
full value on an arm’s length basis (save that no parting with, sale, transfer,
lease or other disposal may be made or entered into (i) if it would breach the
terms of any security document given to the Bank, or (ii) in respect of any
undertaking, property, revenue or asset over which the Bank then has a fixed
charge or fixed security interest),

 

  (c) change the nature of your or their business as it is now conducted,

 

  (d) agree or enter into any substantial property transaction as set out in
Sections 190 to 196 of the Companies Act 2006, or

 

  (e) make any loan, give any guarantee or provide any other security as set out
in Sections 197 to 214 of the Companies Act 2006 or allow any such loan,
guarantee or other security to continue,

 

  5.2 you shall provide to the Bank:

 

  (a) copies of your financial statement within 210 days of the end of each
financial year, and

 

  (b) copies of your quarterly management accounts in a form acceptable to the
Bank within 45 days of the end of the period to which they relate. The Bank may
at its option require such management accounts to incorporate an age-analysis of
debtors, a schedule of all tenancies (if any) of any property held by the Bank
as security at the date of the accounts, and/or a breakdown of stock in trade,
and

 

  (c) copies of any financial information or information regarding any security
that the Bank may from time to time reasonably request promptly on request and
within any timescale reasonably required by the Bank,

 

  5.3 you and each of your subsidiaries shall maintain with reputable
underwriters or insurance companies adequate insurance on and over your
respective business and assets. Such insurance is to be against such risks and
to the extent usual for persons carrying on a business such as that carried on
by you or, as the case may be, by the relevant subsidiary and is, if so
requested by the Bank at any time, to include appropriate terrorism cover. From
time to time upon the request of the Bank, you shall furnish the Bank with
evidence of such insurance,

 

  5.4 in respect of any pension policy or life policy held by or charged to the
Bank, you agree to ensure that the premiums are paid when due and, upon request
from the Bank at any time, promptly to provide the Bank with evidence that
payment has been made. In the case of any such pension policy you also agree:

 

  (a) upon request by the Bank at any time, promptly to provide the Bank with
evidence that the commutation proceeds will be paid to the Bank,

 

  (b) except to the extent that you have and apply other funds in repayment of
the loan, to take the maximum benefit of the pension policy by way of
commutation and to apply that benefit in repayment of the loan when due, and

 

  (c) not to agree to any arrangement that would reduce the commutation amount
of the pension policy nor arrange for any transfer to be made from the pension
policy,



--------------------------------------------------------------------------------

Continuation of a LOAN AGREEMENT between

LLOYDS TSB BANK PLC and MOLECULAR PROFILES LIMITED

4

 

  5.5 if the purpose of the loan (as stated in the SPECIFIC TERMS AND
CONDITIONS) involves building works or works enabling building works affecting
any property, you agree that promptly upon request by the Bank at any time you
shall:

 

  (a) provide the Bank with evidence in a form acceptable to the Bank that you
have obtained all necessary permissions and approvals for the proposed works and
have entered into (in a form of contract acceptable to the Bank) all contracts
necessary for the due completion of the proposed works. You will at all times
ensure that any other party to any such contract (whether or not such contract
has been provided to the Bank) complies with the contract in accordance with its
terms. You shall not, without the consent of the Bank, agree to any modification
in the terms of any contract which has been provided to the Bank, or terminate
any such contract or stop work on any proposed works prior to completion of the
works, and

 

  (b) provide to the Bank confirmations (each in a form and from a party
acceptable to the Bank) of all expenditure on the works. The Bank may refuse to
permit any borrowing of the loan if the total of all borrowings made under this
agreement in respect of the works exceeds the total expenditure detailed in the
confirmations, and

 

  5.6 you agree to reduce the loan (in accordance with clause 2 above) or to
provide the Bank with additional security acceptable to the Bank if the ratio of
the loan to the value of the security given to the Bank is at any time higher
than that applicable on the date this agreement was signed by the Bank and agree
to provide such evidence as the Bank may from time to time require to confirm
the value of such security and to confirm that the security remains fully
effective. If the loan is to be repaid in more than one amount, the Bank will
decide how to apply any early repayment, either (a) by reducing subsequent
repayments proportionately or (b) by applying the early repayment to the then
latest scheduled repayment instalment(s) so as to reduce the term of the loan.

Default and Termination

 

  6.1 The events listed in (a) to (k) below are called “Events of Default”. As
soon as an Event of Default happens or at any time thereafter, by giving notice
to you, the Bank may cancel any obligations if has to lend money to you and may
also make the loan become repayable on demand. When the loan is repayable
on-demand, you must repay the loan to the Bank together with all interest which
has accrued on the loan and any other amounts owing under this agreement as soon
as the Bank requests you to pay these amounts. The Bank may do this at the time
the loan becomes repayable on demand or at any later time.

Events of Default

 

  (a) you fail to pay when due any indebtedness owed by you to the Bank,

 

  (b) you fail to comply with any other obligation or undertaking to the Bank or
with the terms of any other agreement with the Bank or an event of default
arises in connection with any other agreement with the Bank,

 

  (c) any representation or statement made by you to the Bank, whether or not in
connection with this agreement, proves to have been incorrect or inaccurate when
made or deemed made,

 

  (d) you fail to pay when due any indebtedness owed by you to another creditor
or any of your creditors changes (or obtains the right to change) the original
date on which that indebtedness is or was due to be paid to an earlier date as a
result of your failure to comply with obligations in connection with that
indebtedness,

 

  (e) any person with a legal claim takes possession or a receiver,
administrator, custodian, trustee, liquidator or similar official is appointed
of the whole or any part of your business or of any of the assets of your
business or an administration application is presented or made for the making of
an administration order or a notice of intention to appoint an administrator is
issued by you or your directors or by the holder of a qualifying floating charge
or notice of appointment of an administrator is filed by any person with the
court or a judgment, decree or diligence is made or granted against you,

 

  (f) proceedings are commenced or a petition is presented or an order is made
or a resolution is passed for your winding up or you are or become insolvent or
you stop or threaten to stop payment of your debts generally or you are deemed
by law unable to pay your debts or you of your directors convene or become
obliged to convene a meeting of shareholders or creditors with a view to winding
up or an application is made in connection with a moratorium or a proposal to
creditors for a voluntary arrangement by you or you take any action (including
entering negotiations) with a view to readjustment, rescheduling, forgiveness or
deferral of any part of your indebtedness,

 

  (g) you cease or threaten to cease to carry on your business in the normal
course or fail to maintain or breach any franchise, licence or right necessary
to conduct your business or breach any legislation relating to your business,
including but not limited to any applicable environmental protection laws,

 

  (h) the persons who now control you cease to have such control,

 

  (i) any guarantee, other security or other document or arrangement relied upon
by the Bank in connection with the loan ceases to be continuing or ceases to
remain fully effective or notice of discontinuance is received by the Bank or if
the Bank reasonably believes that the effectiveness of any such document or
arrangement is in doubt or if any provision of such document or arrangement is
not complied with for any reason or any favourable tax treatment afforded to any
pension policy or to any life policy held by or charged to the Bank ceases to be
available,

 

  (j) any of the above events occur in relation to any parent or subsidiary or
any guarantor of or other provider of security for the loan or, in the case of
any individual that provides any guarantee or other security for the loan, a
petition is presented for a bankruptcy or sequestration order against any such
individual or any such individual dies or becomes incapable of managing his or
her affairs because of any lack of mental capacity, or any action is taken in
any jurisdiction which is similar or analogous to any of the above events in
respect of you or any of the above mentioned parties, or

 

  (k) you fail or have failed to disclose to the Bank any important information
that is relevant to the loan or the security required or you undertake or are
subject to any action or occurrence which the Bank reasonably believes could
place at risk the payment of any amount owing to the Bank.



--------------------------------------------------------------------------------

Continuation of a LOAN AGREEMENT between

LLOYDS TSB BANK PLC and MOLECULAR PROFILES LIMITED

5

 

  6.2 If any Event of Default happens or anything happens that might lead to an
Event of Default, you shall inform the Bank immediately.

 

  6.3 If any amount payable in respect of this agreement is not paid when due
(including any amount payable under this clause 6) you shall pay interest on
that amount at the default rate from the date on which the amount was due until
it is paid to the Bank. Interest, if unpaid, shall be added to the amount in
default at monthly intervals. The default rate shall be the rate determined by
the Bank to be 3% per annum higher than the rate of interest specified in the
SPECIFIC TERMS AND CONDITIONS that would normally apply.

 

  6.4 You shall indemnify the Bank against any costs incurred or losses
reasonably sustained by the Bank as the result of any Event of Default happening
or any failure by you to pay any amount demanded by the Bank, as a result of an
Event of Default.

 

  6.5 You shall also pay any costs and expenses reasonably incurred by the Bank
in enforcing or perfecting any security for the loan and in enforcing or
preserving its rights under this agreement.

Assignment and Securitisation

 

  7.1 This agreement is for the benefit of the contracting parties, their
respective successors and permitted assigns, The agreement does not and will not
confer any benefit on or be enforceable by any third party (other than by any
such successor or permitted assign).

 

  7.2 The Bank may at any time and without any further consent agree or enter
into a Transfer, although, without prejudice to any other type of transfer, no
Transfer of the Bank’s obligations shall be effective until such time as the
Transferee shall have confirmed that it is bound by the terms of this agreement.
Following such confirmation you shall look only to the Transferee in respect of
that portion of the Bank’s obligations transferred to the Transferee. You will
not assign any of your rights or transfer any of your obligations under this
agreement without the prior written consent of the Bank.

 

  7.3 The Bank may disclose any information about you or any of your
subsidiaries to its auditors for the time being, to any Transferee or potential
Transferee, to any rating agency or listing authority, to any advisers of any
such party or of the Bank and to any other person to whom the Bank believes it
is reasonable to disclose such information in connection with any proposed
Transfer. This may include information about your finances or the finances of
any subsidiary, the loan and any security document relating to, or other
document relied on by the Bank in connection with, this agreement.

 

  7.4 You will co-operate with and assist the Bank to complete any proposed
Transfer. In particular, you will assist the Bank in transferring the benefit of
any security document given in connection with this agreement, whether that
Transfer is to the Transferee or to a security trustee appointed by the Bank
and/or the Transferee. The Bank will reimburse you for all legal and other out
of pocket costs and expenses including any registration (or similar) fees
incurred with the prior written agreement of the Bank in connection with
requests made by the Bank pursuant to this clause 7.4.

Other

 

  8.1 This agreement and any non-contractual obligations arising from or
connected with this agreement shall be governed by English law and is subject to
the jurisdiction of the English Courts. The Bank may take action against you in
any other jurisdiction where proceedings may be lawfully commenced.

 

  8.2 No delay or omission by the Bank in exercising any of its rights hereunder
shall operate or be construed as a waiver, nor shall any single or partial
exercise of any such right prevent any other or further exercise thereof or the
exercise of any other right.

 

  8.3 If the loan is to be borrowed, or if any payment becomes due from you, on
a day which is not a business day then the amount concerned will be borrowed or,
as the case may be, will become payable on the next business day. All payments
from you are to be made without any set-off, deduction or withholding of any
nature.

 

  8.4 The Bank may use any credit balance there may be on any of your accounts
towards payment of any amounts owed by you to the Bank under this agreement
without notifying you beforehand, whether such credit balances are in sterling
or any other currency or are deposited for fixed or determinable periods.

 

  8.5 Unless otherwise agreed by the Bank you shall at all times during the term
of this agreement keep a current account (or other account for the purposes of
meeting all payments due to the Bank under and in connection with this
agreement) with the Bank and all amounts from time to time due to the Bank under
this agreement may be debited to that account. You shall keep enough money in
the account (or ensure that there are sufficient funds available within any
agreed overdraft) to meet all such payments as they become due. If you do not at
any time maintain such an account with the Bank, the Bank may (without prejudice
to its rights under clause 6.1 above) add to your loan account any interest that
is to be paid by you but which is not paid on the date it is due for payment.
The Bank may charge interest on any amount so added to the loan account.

 

  8.6 Any security given to the Bank (whether given before the date on which
this agreement is signed by the Bank or at any time in the future and whether or
not specified in this agreement) shall, unless otherwise agreed by the Bank, be
security not only for the loan but also for all other moneys and liabilities
whether certain or contingent at any time due, owing or incurred by you to the
Bank.

 

  8.7

This agreement and all communications from you to the Bank in connection with
this agreement and the loan (all of which are to be sent in writing to the Bank
at the address given at the heading of this agreement or to such other address
as the



--------------------------------------------------------------------------------

Continuation of a LOAN AGREEMENT between

LLOYDS TSB BANK PLC and MOLECULAR PROFILES LIMITED

6

 

  Bank may from time to time advise) shall be signed on your behalf either in
accordance with the mandate given by you to the Bank, or if requested by the
Bank, in accordance with a specific resolution of your Board of Directors. All
communications (whether given by you or by the Bank) relating to the loan and
any change to this agreement shall be in English.

 

  8.8 The Bank will not be liable for any loss, damage, interruption, delay or
non-performance in connection with this agreement caused in whole or in part by
events which are beyond the Bank’s reasonable control. This may include, for
example, explosion, terrorism, war, riot or other civil disturbance or failure
or interruption of any electronic communications system.

 

  8.9 Any change to this agreement that is not permitted in this agreement must
be made in writing and be signed by the contracting parties.

 

  8.10 The SPECIFIC TERMS AND CONDITIONS and GENERAL TERMS AND CONDITIONS shall
be read and construed as one agreement.

 

  8.11 References in this agreement to:

an Act or any other statutory provision shall be deemed to mean and to include a
reference to any amendment to or restatement of that Act or other provision for
the time being in force.

the Bank includes its successors and assigns.

Base Rate means the official bank rate of the Bank of England from time to time.
Base Rate may be varied (either up or down) at any time. If Base Rate changes,
the change will be immediately reflected in the rate of interest charged on the
loan. Notice of changes is currently displayed in UK branches of the Bank, on
the Bank’s website (www.lloydstsbbusiness.com) and in a number of daily
newspapers.

a business day means a day other than a Saturday or a Sunday on which banks are
open for normal business in England and Wales.

control shall have the meaning given to it in Section 995 of the Income Tax Act
2007.

financial statement means at any particular time the latest consolidated annual
balance sheet and profit and loss account (being audited or signed by an
independent accountant if so required by law or by the Bank at any time and
being prepared on the same basis, containing a similar level of detail and in
accordance with the same accounting principles as, and for an accounting
reference period consistent with, the latest such balance sheet and profit and
loss account received by the Bank prior to the date on which this agreement is
signed by the Bank) of you and your subsidiaries together with the notes to
both.

loan means, at any particular time, the total amount which may be borrowed by
you under this agreement or, if appropriate, the total amount which has been
debited to the loan account and remains outstanding at such time. The loan may,
at any time, include any interest, costs and charges added to the loan account
in accordance with this agreement.

month means a calendar month.

parent and subsidiary shall have respectively the meaning given to parent
undertaking and subsidiary undertaking in Section 1162 of the Companies Act
2006. During any period in which you do not have a subsidiary, all references to
your subsidiaries shall be ignored and the relevant text read and construed
accordingly.

Transfer means any assignment, transfer, securitisation or other disposal by the
Bank of all or any of its rights or obligations under this agreement to any
other person, the sale of any participation in any such rights or obligations to
any other person, and any other transaction of any nature which has the effect
of transferring the economic or credit risks or rewards of the Bank under or in
connection with this agreement to any other person.

Transferee means any person to whom a Transfer is made or with whom a Transfer
is entered into.

 

  8.12 For the purposes of the financial covenants:

Net Worth shall mean at any particular time the aggregate of the amount paid up
on your issued share capital (if you have any) and the consolidated
distributable and non-distributable reserves of you and your subsidiaries but
(a) after deducting the total of any debit balance on profit and loss account
and the book value of goodwill and any other intangible assets, and (b)
excluding any minority interests in subsidiaries and any increase in the
valuation of assets subsequent to the date of the financial statement.

Use of Personal Information and Credit, Fraud and Identification Checks

When you apply to open an account, the Bank will check its own records for
information on individuals who are Key Account Parties. “Key Account Parties”
are individuals who are sole traders, proprietors, partners, directors, members,
beneficial owners, trustees or other controlling officials of the business or
organisation including signatories to the account. The Bank may also carry out a
search through credit reference agencies on these individuals. The credit
reference agencies will keep a record of this search and this record may be used
by other organisations to verify their identities. The Bank may also check or
share information with fraud prevention agencies to prevent fraud and money
laundering.

When you apply for credit and credit related or other facilities, the Bank may
carry out a search through credit reference agencies on you and/or Key Account
Parties. The credit reference agencies will keep a record of this search whether
or not the application proceeds. A record of the search on personal files will
not be made available to other organisations. A record of the search on the
business file will be made available to other organisations. The Bank may also
check or share information with fraud prevention agencies to prevent fraud and
money laundering.

When you have an account with the Bank, the Bank may disclose how you have run
your account(s) to credit reference agencies. If you borrow and do not repay in
full and on time, the Bank may tell the credit reference agencies. The Bank may
make periodic



--------------------------------------------------------------------------------

Continuation of a LOAN AGREEMENT between

LLOYDS TSB BANK PLC and MOLECULAR PROFILES LIMITED

7

 

searches of the Lloyds Banking Group records and credit reference agencies to
manage your account(s) including to make decisions whether to continue or extend
existing credit. The “Lloyds Banking Group” includes the Bank and a number of
other companies using brands including Lloyds TSB, Halifax and Bank of Scotland,
and their associated companies. More information on the Lloyds Banking Group can
be found at www.lloydsbankinggroup.com. For these purposes “associated
companies” includes Lloyds Banking Group plc and any subsidiary, affiliate or
other firm directly or indirectly controlled from time to time by either Lloyds
Banking Group plc or by the Bank.

The Bank may also check and share information with fraud prevention agencies to
prevent fraud and money laundering.

If false or inaccurate information is provided or fraud is suspected, details
may be passed to fraud prevention agencies and other relevant agencies.

If you or Key Account Parties ask, the Bank will tell you or them which credit
reference and fraud prevention agencies it has used so you or they can get a
copy of your or their details from these agencies.

This is a condensed guide to the use of your personal and business information
by the Bank and at credit reference and fraud prevention agencies. If you would
like to read full details of how data may be used, please visit the website at
www.lloydstsb.com/commercial/customerdata or contact your relationship manager.

Preconditions Schedule

 

  (1) The Bank has received in form and substance acceptable to it a full
appraisal of the Project, including a detailed cashflow of the Projected cost.
The appraisal is to be prepared by a party acceptable to the Bank., and

 

  (2) The loan may be drawn down in amounts of no more than £200,000, provided
that in respect to each drawing the Bank shall have first received confirmations
(each in a form and from a party acceptable to the Bank) of all expenditure on
the Project and written instructions from you specifying the account to which
the proceeds are to be credited.

Security Schedule

 

  (1) an unlimited debenture from Molecular Profiles Limited,

 

  (2) a first legal charge from Molecular Profiles Limited over the freehold
land and buildings at 8 Orchard Place, Nottingham Business Park, Nottingham, and

 

  (3) a deposit agreement incorporating a charge from Molecular Profiles Limited
over a cash deposit in an amount of £1,000,000.



--------------------------------------------------------------------------------

Continuation of a LOAN AGREEMENT between

LLOYDS TSB BANK PLC and MOLECULAR PROFILES LIMITED

8

 

You acknowledge having received, read and understood a copy of this agreement
and, in consideration of the Bank agreeing to grant the loan, agree to the
SPECIFIC TERMS AND CONDITIONS and to the GENERAL TERMS AND CONDITIONS set out
above (together the “agreement”). You also acknowledge that this agreement
comprises all the terms currently applicable to the loan and that no
representation, warranty or undertaking has been made by the Bank in connection
with the loan which is not set out in this agreement and, in deciding to enter
into this agreement and to proceed with any transaction or project for which the
loan has been sought, you recognise that the Bank has no duty to give you advice
and you have not received or relied upon any advice given by the Bank.

Signed for and on behalf of Molecular Profiles Limited by

 

/s/ Nikin Patel

  (signature)    

/s/ Emma Gainford

  (signature) *Director       *Authorised Signatory  

NIKIN PATEL

  (name)    

EMMA GAINFORD

  (name)

Pursuant to a Resolution of the Board dated 6 JANUARY 2012 #

Date 6 JANUARY 2012

 

Signed for and on behalf of the Bank by

 

    #  

This will be either the date of the account mandate,

if an appropriate resolution is contained therein, or

the date of a specific resolution passed in respect of this loan.

Manager/Authorised Signatory/       /s/ Leo Magee             *   Delete as
appropriate Date  

 

     

Important note:

This agreement creates legal obligations. Before signing you may wish to take
independent advice.

www.lloydstsb.com

Please contact your relationship manager if you would like this agreement in
Braille, large print or on audio tape.

The Bank accepts calls made though RNID Typetalk.

Calls may be monitored or recorded in case the Bank needs to check it has
carried out your instructions correctly and to help improve its quality of
service.

Lloyds TSB Bank plc Registered Office: 25 Gresham Street, London EC2V 7HN.
Registered in England Number 2065

Authorised and regulated by the Financial Services Authority.

Version 30092011